EXHIBIT $A-2))
                                                                                                                   817/2020 12:43 PM
                                                                                        Marilyn Burgess - District Clerk Harris County
                                                                                                             Envelope No. 451 95757
                                  2020-47159 / Cou rt. 281                                                            By: Lisa Thomas
                                                                                                            Filed: 817 /2020 1 2:43 PM

                                          IN THE DISTRICT COURT
                                         OF HARRIS COUNTY, TEXAS



    ELIJAH NELSON,                                            Case No.

                           Plaintiff,                         COMPLAINT
          V.

 JULTL   LABS,INC., AITRIA GROTIP,
 INC., MOTFIER MIIRPHY'S LABS, INC.,
 ALTERNATIVE INGREDIENTS, INC.,
 TOBACCO TECHNOLOGY, INC ,
 ELIQUTECH, INC., MCLANE
 COMPANY, INC., EBY-BROWN
 COMPANY, LLC, CORE-MARK
 HOLDING COMPANY, INC., VALERO,
 AND

 FICTITIOUS DEFENDANTS 1 -13

                           Defendants.
                                                                s
         Plaintiff Elijah Nelson (herei                    ntiff' or "Nelson")   brings this complaint against

Defendants JUUL Labs, Inc., Al                             Inc., Mother Murphy's Labs, Inc., Alternative
Ingredients, Inc., Tobacco                          ,   Eli quitech, Inc., Mclane Company, lnc., Eby-Brown

Company, LLC, Core-Mark                       Company, Inc., and Valero, and alleges as follows

L
         1.         Plai                 is a victim of Defendants' orchestrated efforts to addict a new
generation     of                 nicoti ne. Although he is only 22 years old, Plaintiff Nelson has already

developed a                nicotine addiction through use of the JLIIL, an electronic nicotine delivery

system               or e-cigarette. This extreme addiction, particularly in his vulnerable, developing

brain, has resulted in a permanent brain injury. Defendant's wrongful conduct in marketing,

promoting, manufacturing, designing, and selling JIIUL substantially contributed to Plaintiff

Nelson's life-altering inj uries.
        2.       ln2015, JUUL set out to recapturethe magic of the most successful product ever

made-the cigarette. Due to regulations and court orders preventing the major                       cigarette
manufacturers from marketing to young people, youth smoking had decreased to its lowest levels

in decades. While the public health community celebrated this decline as a victory,          IILIL   saw an

opportunity. Seizing on regulatory inaction and loopholes for e-cigarettes,              J(Nf    set out to
develop and market a highly addictive product that could be packageO unO            ,ffioung         people.

Youth is and has always been the most sought-after market for cigarette                    s, because they

are the most vulnerable to nicotine addiction and are most     likely to            customers for life.

        3.       JUUL was designed perfectly for teenagers. It                    or smell like a cigarette.

It is a sleek, high-tech youth-friendly battery-powered     devi           looks like a USB drive. The
JUTIL device heats a nicotine-filled liquid JUUL pod,                      tely in fun flavors like mango
and cool mint, delivering powerfully potent doses of               along with aerosol and other toxic

chemicals into the lungs, body and    brain. Unl            ous cigarette smoke, when a        JIIIL    user

exhales, the smoke is undetectable. JUTIL is           easily concealable and can be used practically

anywhere without parents or teachers              just Google "JIJLIL in school" and find more than

23,000 videos on how to JUTIL anyw              thout detection. This is part of the appeal, fostered

and bolstered by JUUL's viral                 campaigns using young models to make the products



                                                       y and severely addict young people to nicotine,

                                                       By studying cigarette industry archives, JUUL
learned how to            ate the nicotine   in its products to maximize      addictiveness, particularly

among new               young people, and thereby increase sales. JU[IL designed its products to

have              inhalability, without any "throat hit" or irritation that would serve as a natural

deterrent to new users. The sole purpose of this design element was to initiate new smokers, since

those who already smoke cigarettes are tolerant to the throat      hit sensation and     associate   it with
smoking and nicotine satisfaction.     At the same time, JtfUL        designed     its device to deliver
substantially higher concentrations of nicotine per puff than traditional cigarettes and most other




                                                   2
e-cigarettes. This combination of ease of inhalation and high nicotine delivery makes JUUL both

powerfully addictive and dangerous.

          5.   Nicotine is particularly dangerous to young people whose brains are still developing

through the mid-20s. Nicotine is not only addictive in developing adolescent brains, but it also

induces seizures and   it permanently alters the structure of the brain   and                     mood

changes and other cognitive disorders.

          6.    Several studies, including one recently released                     American Stroke
Association, have shown that e-cigarettes increase the risk of                     attack and coronary

artery disease.I Other studies have shown that e-cigarettes                      nicotine significantly

increase blood pressure, heart rate and arterial                                ascular damage, which

can lead to strokes and other cardiovascular inj                                on the well-established

research that nicotine increases blood pressure.

          7.   The United States Surgeon Gen                  concluded that e-cigarettes, including

JIJIIL, are not safe for anyone under age26. 7

          8.   Even though e-cigarettes                 for anyone under 26, JIIUL heavily promoted

its products to young people. Foll              the wildly successful playbook laid out in historic

cigarette industry documents,             s   leveraged social media and utilized other marketing and

                                                   companies, to capture the highly-lucrative youth

                                                    and themes that exploit teenagers' vulnerabilities

                                                   nancial gain, and without giving kids any warnings

about the serious         addiction, stroke, and other permanent injuries.

       9                time Plaintiff used JlJtIL, none of JIIUL's advertising,            marketing,

promotl                or website disclosed any of the health effects and risks that JLIUL knew or

r
  E-cigarettes linked to higher risk of slroke, heart attack, di,seased urteries (Jan. 30,2}lg)
American Stroke Association Ne'*vs Release, Abstract 9, Session A2,
https://newsroom.heart.org/news/e-cigarettes-linked+o-higher-risk-of-stroke-heart-attack-
diseased-arteries (as of July 5 2019).
2                                "
   U.S Surgeon General and the U.S. Centers for Disease Control and Prevention, Offrce on
Smoking and Health, Know The Risks: E-cigarettes and Young People (2019) https.//e-
ci garettes. surgeongener al. gov I (as of July sth, 20 1 9).




                                                    J
should have known would occur from use of its products. These risks include severe nicotine

addiction, significant increases in blood pressure, vascular damage, increased risk of stroke, heart

attacks and other cardiovascular injuries, permanent brain changes, seizures, mood disorders,

heightened risk of cancer, and other harms. JUTIL never disclosed that its products were unsafe

for anyone under age 26. Instead, the imaging, advertising, promotion, pu.tug$-und overall
                                                                                           i@-
marketing represented the product as safe, fun, and not harmful. As one of              thqllUl founders has
said: "We don't think a lot about addiction here because we're not             tryiag!      design a cessation

product at all...anything about health is not on our mind".'JUIJ&b$.sign, manufacturing,
                                                                            aN-
marketing and distribution of this product has proven this statemen\$ be true.

           10.      Since 2015 when JUUL hit the market,                     become pervasive       in schools
across the country and adolescent use         is rampant.                 only dominates the multi-billion

dollar e-cigarette market, it has expanded the size of                     signifi cantly-mostly via young

non-smokers. The tobacco company Defendant                            erly known   as   Philip Morris) acquired

a35o/o stake in JUTIL for $12 8     billion, givi                 Altria   access to the new generation      of
customers JUUL has groomed

           I   1.   JUUL has created an             c. According to Alex Azar, the        Secretary of the U.S

Department of Health and                         ces, "We have never seen use            of any substance by
America's young people rise               y   as e-cigarette use is   rising."a JUUL's conduct has led to     a

surge rn teen e-clgarette                 the "largest ever recorded [increase in substance abuse] in

the past 43 years for             escent substance use outcome          in the U.S."s In a mere two years,
Defendant undid                 a decade of progress in reducing teen smoking, thereby increasing



3
   Tiku,             nd the Lamho of vaporizers.just launched an intelligenl e-cigareile: Surprise,
it's a          , The Verge (April 21,2015)www.theverge.com/ 20l5i4i21i8458629tpaxJobs-e-
cigarette-juzl (as of July 5,2019).
a
  Surgeon General releases odvisory on E-cigarette epidemic among youth, U.S. Department of
Health & Human Services (Dec 18,2018) www.hhs gov/about/news/2018l12l18lsurgeon-
general-releases-advisory-e-cigarette-epidemic-among-youth.html (as of July 5,2019).
5
  Boyles, Strgeon General Cctttsfor New E-Cig Restrictions: 'I om tfficiatty cleclaring e-
cigarette use among youth an epidemic (Dec 28, 2018) www.medpagetoday.com/
pri marycare/smokingi7700O (as of July 5, 2019).




                                                       4
nicotine use among teenagers to levels not seen since the early 2000s. Plaintiff was both atarget

and a victim of JTIUL's conduct.

          12.      As a result of Defendant's conduct, Plaintiff has suffered life-altering personal
injuries and seeks all appropriate remedies and relief.

rr.       JURISDICTIoN AND            VENUE                                                N-
                                                                                  o.@*
          13.      This Court has personal jurisdiction over the Defendants, beca(gYey actively do

business in Harris County and the State of Texas. Defendants have                        vailed themselves

of the benefits, protections and privileges of the laws of the State       of                the promotion,

marketing distribution and sale of the products at issue and have                 ely directed its activities

in this State. Defendants have sufficient minimum contacts                      State to render the exercise

ofjurisdiction by this Court permissible.

          14.      Venue is proper in Harris County,                       to Tex. Civ. Prac. and Remedies

Code $    l5 002   because a substantial part   ofthe          or omissions giving rise to the claims at

issue in this Complaint arose in this county                         are subject to the Court's personal

jurisdiction with respect to this action.

III.      THE PLAINTIFF
          15.      PlaintiffNelson,   a          of Houston, Harris County, Texas. Plaintiff, who is 22
years old, first tried a JUTIL              2076 at the age of 18. Plaintiff thereafter began using and

purchasing      JIruL   vaping            from a local store, Valero. When he first began "J(fULing",
Plaintiff was not                  dangers associated with the use of nicotine or the extent and severity

of addiction it

          t6.            to using a J[.ILIL, none of the advertisements or in-store promotions Plaintiff

saw nor                  seen disclosed the nature or addiction risks of   JUUL's products, nor that JIJTIL
was engineered to deliver nicotine to the bloodstream more rapidly and in greater quantities than

a cigarette. Nor did they indicate that the JUUL was an age-restricted product and not safe for

anyone under the age of 26, particularly for minors.




                                                        5
        17   .   Plaintiff was attracted to most of JUUL's flavors. Plaintiff quickly became severely

addicted to nicotine from his use of JIJUL, reaching the point of vaping up to more than two JUUL

pods in one day. Plaintiff now struggles to function without nicotine. He experiences strong mood

swings and an inability to concentrate from withdrawal from the JULIL. Plaintiff        s severe   addiction

to the nicotine levels contained in the JUTIL created within him behavioral issue$d deceptive
                                                                               ^.€4"
habits that did not exist before, causing severe conflict in his home, with ffenYs, and with his

education. Before using ILTUL, Plaintiff was a happy, academically achi                       Since using

JIILIL, however, Plaintiff has become irritable with his family and hip              have suffered due to

the increasing severity of his nicotine addiction. In addition, Pl              s JUUl-induced nicotine
                                                                         6
addiction led him to try and eventually regularly smoke tradin6Pf cigarettes.

        18.      Plaintiff still struggles with this nicotin. lqFdion and will continue to struggle
                                                               -l)"
with this addiction for the rest of his life. Ptaintiff s t(iiin. addiction from JUUL permanently
injured and altered his developing brain. In                      his severe nicotine addiction and brain

injury, Plaintiff has suffered harm through                   to significant toxic substances, which may
cause or contribute to causing disease                   health problems

        19.      Defendants' conduct                        Plaintiff and his family emotionally        and

financially

IV.
       A. Defendants

       20                               Labs, Inc. ("JlJtIL")     is a Delaware corporation, having       its

principal place of         s   in   San Francisco,   California. JUUL originally operated under the name

PAX Labs,             2017,    il   was renamed JUUL Labs, Inc. JUTIL manufactures, designs, sells,

markets,             and distributes JUUL e-cigarettes. JUUL ratified each and every act or omission

alleged herein in proximately causing the injuries and damages alleged herein.

       2I.       Defendant Altria Group, Inc. ("Altria"), is incorporated in Virginia and has its

principal place of business in Richmond, Virginia. Altria has partnered with JUUL Labs, Inc.




                                                        6
        22.     ln 2018, Altria acquired   350lo        ownership in JUUL for $12.8 billion and access to

Altria's industry infrastructure.

        23.     Defendant Mother Murphy's Labs, Inc. ("Mother Murphy's") is a North Carolina

corporation, with a principal place of business in Greensboro, North Carolina. MotherMurphy's

is in the business of manufacturing and supplying E-Liquids and the ingredients-ftFuaOi,i              VCS IN
                                                                                           r€/"
E-Liquids including the E-Liquid in    JUUL.                                              dj-
        24.     Defendant Alternative Ingredients, Inc. ("Alternativ":.Idp                 a wholly owned
                                                                                   *t(\
subsidiary of Mother Murphy's. Alternative is a North Carolina cqKbHon, having a principal

place of business in Greensboro, North Carolina. Alternative            ir inQiusiness of manufacturing
and supplying E-Liquids, flavoring additives and raw                         1n   E-Liquids, including the E-

Liquid in JUUL.

       25.      Defendant Tobacco Technology, Inc.                     ) is a Maryland corporation, with    a

principal place of bu                                                  n the business of manufacturing and

supplying E-Liquids,                                                   in E-Liquids, including the E-Liquid

in JUUL.

        26.     Defendant                           ("Eliquitech") is a wholly-owned subsidiary of TTI.
Eliquitech is aMaryland                        th   a   principalplace of business in Eldersburg, Maryland.

 Eliquitech is in the busin ESS       anufacturing and supplying E-Liquids" flavoring additives and

 raw ingredients in E-Li                       the E-Liquid in JUUL

       27                      clane Company, Inc. ("Mcl-ane") is a Texas corporation with                  a

principal place of            in Temple, Texas. Mclane is a wholly owned subsidiary of Berkshire

Hathaway

                              Eby-Brown Company, LLC ("Eby-Brown") is a Delaware limited

liability company with     a principal place   of business in Naperville, Illinois. In 2019, Eby-Brown

was acquired by Performance Food Group.




                                                          7
        29.        Defendant Core-Mark Holding Company, [nc. ("Core-Mark")                       is a   Delaware

corporation. From 2075-2078, Core-Mark's principal place of business was San Francisco,

California. As of 2019, Core-Mark's principalplace of business is in Westlake, Texas.

             30.    Defendant Valero ("Valero") is a Texas corporation with a principal place of

 business in Bexar County, Texas.        All of the conduct at is
 Texas. Valero is a tobacco retailer, subject to                 the

 Department of State Health Services and Tex. Health and Safety Code                            1



        3    1.    Valero is a specialized retailer of tobacco products                     c cigarette products

and knows or should have known of the dangers associated with                           products and electronic

cigarette products, including the addictive nature            of nicotine.            years, Valero has become

a retailer   for electronic cigarettes, particularly JUUL

        32.        Valero did not simply put JULIL                           on their shelves to sell to of-age
customers. Rather, they actively and knowingly                         gh ni cotine containing JLIUL products to

customers     with no warning of its                               sltles and   in violation of Texas law    and

regulations governing the sale of to                               and electronic cigarette products. Valero

conducted business in such a wav that             ed to   Plaintiff s injurres.
        B. Fictious Defendants       1


        33.        Fictitious D            I is, whether singular or plural,        being those persons, firms,

partnership s, corporati ons             entities, whose acts caused or contributed to cause the damages

suffered by the                    n and whose names are unknown to the Plaintiff at this time but
which will be sub             by amendment when ascertained;

        34                   Defendant 2 is, whether singular or plural, that entity who or which

designed            products involved in the occuffence made the basis of Plaintiff s Complaint, any

component part thereof or any attendant product use or available for use therewith;

        35.        Fictitious Defendant 3 is, whether singular or plural, that entity who or which

manufactured or assembled JULIL products and anything involved                      in the occurrence made the




                                                          8
basis of Plaintiff s Complaint, any component part thereof, or any attendant product used or

available for use therewith,

           36.   Fictitious Defendant 4 is, whether singular or plural, that entity who or which had

any role in the distributive chain regarding JUUL products involved in the occurrence made the

basis of   Plaintiff s Complaint, any component thereof, or any attendant accessory Np-roduct used
                                                                                "r@)
or available for use   therewith;                                                   q}\
           37.   Fictitious Defendant 5 is, whether singular or plural, thal^$fty or those entities,

that individual or those individuals, other than those describeqJ$, whose negligence,
intentional conduct, willfulness, wantonness, or other wrongful        ."G))t   contributed to cause the
                                                                      ^e_,
occurrence made the basis of Plaintiff s      Complaint;
        38.                                                 ^8 that entity or those entities,
                 Fictitious Defendant 6 is whether singulalq$ural,
                                                             -lY
other than those described above, which is the suc6@or-in-interest of any of those entities

described above;

        39.      Fictitious Defendant 7 is,                      or plural, that entity who or which was

responsible for the safety/health engi                 JUUL devices andlor products made the basis of

Plaintiff s Complaint;

        40.      Fictitious                   whether singular or plural, that entity who or which was

the buyer, seller, or as a buy er'      sell er's agent or representative had any role in the distribution

of the JUUL device andl                     involved in the occurrence made the basis of Plaintiff       s

Complaint

        41                    Defendant 9 is, whether singular or plural, that entity who or which issued

or failed to                    or instructions regarding the use of the JUUL device andlor products

involved                        made the basis of   Plaintiff s Complaint;
        42.      Fictitious Defendant 10 is, whether singular or plural, that entity who or which

manufactured the component parts of the       Jltt[   device andlor products involved in the occurrence

made the basis of   Plaintiff s Complaint;




                                                       9
          43.    Fictitious Defendant     1   1 is,   whether singular or plural, that entity who or which was

a buyer, seller, or    buyer's agent, had any role in the distribution of any      ftrlll-   product involved in

the occurrence made the basis of Plaintiff s Complaint;

          44,    Fictitious Defendant 12 is, whether singular or plural, that entity who or which

issued warnings or instructions regarding the use or inhalation of any JTIUL                                ved in

the occurrence made the basis of Plaintiff s Complaint;
                                                                                             $ry"""'
          45.    Fictitious Defendant          l3 is, whether si ngular or                     at person, firm,
corporation, or entity who or which has conducted safety                                     ses   with respect to

assembling JUUL devices andlor products involved in the                                 the basis of    Plaintiff   s


Complaint, (Plaintiff avers that Defendants herein are otherwi                        to Plaintiff at this time,

or   if their names   are known to Plaintiff their identities as            party. Defendants are not known

to the Plaintiff at this time, and their true             names        be substituted by amendment when
ascertained).

V.       FACTUAL ALLEGATIONS

         A.

                 Plavbook.
         46.     JIJUL's founder                           has described the cigarette as "the most successful

consumer product of all time                  amazingproduct."6 Because of "some problems" inherent in

the                                      out to "deliver[] solutions that refresh the magic and luxury          of
the

         47                     saw "a huge opportunity for products that speak directly to those
consumers                 't   perfectly aligned with traditional tobacco products."s With a focus on




7
 Mings, Ploom model hvo Stays Smoking with Slick Desigt and Heated Tobacco Pods, Solid
Smack (Apr 23, 2014)" wtvtv.softcl:iwack.crn*i clesigtt,T:larnn-inodeint ri*siick-de ,sig'tt^to!:acco-
pnrfs. (as of July 5,2019).
8
  Id.



                                                           l0
recreating the "ritual and elegance that smoking once exemplified,"e Monsees and Adam Bowen

set out to "meet the needs of people who want to enjoy tobacco but don't self-identify with                      or
                                                                                                             -
don't necessarily want to be associated with          sig41e11es."10
                                                  -
           48.      JUTIL used the cigarette industry's prior practices as a playbook. Monsees has

publicly admitted that JUUL built its e-cigarette business by first consulting             ,iffit.        industry
                                                                                          -.(71"
documents, including board meeting minutes, made public under the Master             Sqrflpent Agreement
that had been reached between the cigarette industry,

"flndustry documents] became a very intriguing             sp

much information that you wouldn't normally be abl

to catch up, right, to a huge, huge industry in no time. And                 started building prototypes." I I

           49. JUt[ researched        how cigarette                       chemically manipulated nicotine

content to maximize delivery: "We started looking                      t literature. We   are pretty fluent in

'Patentese.' And we were able to deduce what                           historically in the tobacco industry."

Among the documents JUUL would have                         were those documenting how to manipulate

nicotine pH to maximize the delivery of                    in a youth-friendly vapor that delivers minimal
"throat    hit"-a   combination that crea                  ented risks of nicotine abuse and addiction,          as

                           I2
detailed further below.

           50.      JUUL also           former cigarette industry researchers to consult on the design

of their product. IfLIL's                James Monsees noted        in Wired magazine that "people who
understood the sci              were listed on previous patents from tobacco companies aren't at those




e
 James Monsees - Co-fowtder and CEO of P\oon,IDEAMENSCH                        (Apr ll,2014),
htip,r:,'.'itlettnrett,tclt.ctm,3*rfies-fttotis€e.ir'(as of July 5,2019).
to
     Id.
1r
   Montoya, Pax Labs: Origins lVith James Monsees, Social Underground,
htlps:,'"sricialwtderg'ottnd"c*ttt,'2{ii 5:01,lsnxglrtrsw-ot'igitts-ittlure-jttwe s-nrcnsce   s,' (as   of July 5,
20re).
12
   Id,



                                                      11
companies anymore. If you go to Altria's R&D facility,                           it's empty." The Wired article stated that
"some of those people are now on Pax's team of advisers, helping develop Juul."13

           51.       JUUL also used cigarette industry advertisements-which were created to lure
nonsmoking youth-as a blueprint                           for fUUL's advertising          campaigns.     In a 2018 interview,
"Monsees indicated that the design of J[fLIL's advertising had been informeQ$ traditional
                                                                                                            ^'€D
tobacco advertisements and that fthe Stanford Research into Impact of Tobac{o;Xdvertising] had

been quite useful to them."14

           52.       JTIUL achieved its vision. Since its launch in 2015,                                 become the dominant

e-cigarette manufacturer in the United States. Its revenues grew                                        rn2017 . According to a

recent Wells-Fargo report, JUUL owns three-quarters of the                                         market. l5

           B.                                                                                    I)evice        Kid-F
                     Flavors.
           53        The JUUL e-cigarette looks sleek                                 -tech. JUUL looks like a USB flash
drive, and it actually charges in a computer's                                 ve.   It is about the   size and shape   ofa pack
of chewing gum; it is small enough to fit                                    hand. JUUL is easy to conceal fiom parents

and teachers. The odor emitted from                                  s a reduced aerosol    without much scent - unlike the

distinct smell of conventional
                                              " tlt\-.f
                                            "irur"*&
                                                u\\           '
                                                .\ \)
                                               >-\
                                               -'<
                                              {-J

                                       <.$
                                   erQ-
                        c


13
     Pierce,'l'his          Jttst Be       T'he l"ir,:st     Great E-Cig, WIRED, (Apr 21,2015),
wtulv.w'                 ! 5,t 0   4,'Itctt* juw {-v   i: i g,'
                                                              (as of July 5, 20 I 9)
14J
                     , JUUL Advertising Over                      its Fir.st Three Years on the Market, Stanfurd Research
into the             of Tobacco Adt ertising, Stanford University School of Medicine (Jan 3 1,2019),

July 5, 2Ol9)
ls Durbin et al., Letler.fronr (lnited
                                         Sttttes Senalor.s to Kevin Bttrns CEO .lU(lL Labs Inc. (Apr S,
20I9), wwtt,.dc$'hin.serctte.gtst:,'imo,'nrct{i*,!!oc,/ F!}i.4[,%:A,ilKIt,l!62{i{.etter'%}AJ.,9,l9.pdf (as of
July 5, 2019).




                                                                        12
       54.      The thin, rectangular JUUL e-cigarette device consists of an aluminum shell, a

battery, a magnet (for the USB-charger), a circuit board, an LED light, and      a pressure sensor.   Each

JU[ILpod is   a plastic enclosure   containing 0.7 milliliters of JIJLIL's patented nicotine liquid and a

coil heater. When a sensor in the JUUL e-cigarette detects the movement of air caused by suction

on the JUULpod, the battery in the ruUL device activates the heating element.fr$vfiich in turn
                                                                                       r€j"
converts the nicotine solution      in the JUULpod into a vapor consisting On($lttV of nicotine,
benzoic acid, glycerin, and propylene glycol. A light embedded in the           {Idp   device serves as a
                                                                               *(\--
battery level indicator and lights up in a "party mode" display of rainb^ogi$colors when the device

is waved   around.                                                      (./'




                                                                W
       55.      JLIUL manufactures and                   its nicotine formulation as fUUl-pods, which

contain JUUL's nicotine liquid.      J           usively sells its pods in four-packs, in a variety of

flavors, many of which have no            ustible cigarette analog, including mango, "cool" cucumber,

fruit medley, "cool" mint,                brulee. According to a recent survey of more than 1,000 12




                    'oN
                ,-s"
              ^o-
           .s'



                                                    13
Io    17 year-olds, 6.5% admitted to using a JUUL e-cigarette. Of those, 860lo of users most recently

used    fruit medley, mango, cool mint, or crdme brulee.                                  16




                         \L
                               {:t\r:}\.
                         r\!r !-\\\t ir. -{N\+r!\
                            \+'\ \+\\RrN.r\.
                                                                                                                  ' N\-
                                                                                                                  (@o
                                                                                                                 tt

                                                                            N
                                                                   .iwi
                                                                          HIi
                                                                          r:i
                                                                          fii
                                ': sr..::!\t.,\i,, l.!i   ...r,
                                                                          taN
                                                                  S$



          56.      The physical design of the                                       device (including its circuit board) and JUUlpod

determines the amount of aerosolized                                                 the JUUL emits. By altering the temperature,

maximum puff duration, or airfl                                                 other things, Defendant can finely tune the amount    of
nicotine vapor the JUUL

          C.


          s7.      All   I                                  th authorities support the three major conclusions of a 1988 report
                         c
by the Surgeon                         of the United States regarding nicotine and tobacco.

          a.                                and other forms of tobacco are addictive;

          b                   ne is the drug in tobacco that causes addiction;


I6
   Willett, JULIL: Recogrtition, use and perceptiorts (Apr 26,2018),
.rutt'vr,.pultliche*lthlmt,center.org,'sites.'rie.fru$t,f le,;,',i{ il lI,-l'l'ebiusr-SiiJes-ilpt'2               {r,2C   t   8.pdf
(asofJuly 5,2019).
r7
  Talih et ql., Characteristics and toxicant emissions of JUTIL electronic cigarette (Feb I l,2Ol9)
Tob Control 054616 tttt,tt',nclsi.ttlnt.nih.grn;irnthmetil3A745326,' (as of July 5,2019).



                                                                                   14
        c.      The physiological and behavioral processes that determine tobacco addiction are

similar to those that determine heroin and cocaine addiction.

        58.     Nicotine fosters addiction through the brain's "reward" pathway. A stimulant and

a relaxant, nicotine affects the central neryous system, increases in blood pressure, pulse, and

metabolic rate, constricts blood vessels of the heart and skin, and                                     When

nicotine is inhaled it enters the bloodstream through membranes in                                      ratory

tract and through the lungs. Once nicotine in the bloodstream                           brain,   it   binds to

receptors, triggering a series ofphysiologic effects in the user that                 ved as a"buzz" Ihat

includes pleasure, happiness, arousal, and relaxation ofstress and               These effects are caused

by the release of dopamine, acetylcholine, epinephrine,                          vasopressin, serotonin,

and beta endorphin. With regular nicotine use, however,                  ings diminish and the user must
                                                                                           18
consume increasing amounts of nicotine to achieve                   pleasurable effects.

        59.     The neurological changes caused                  ne create addiction. Repeated exposure

to nicotine causes neurons in the brain to                   action of the drug and retum brain function

to normal. This process, called                         leads to the development of tolerance in which a

given level of nicotine begins to have            an effect on the user.re

        60.     Once a brain is              to nicotine, the absence of nicotine causes compulsive
drug-seeking behavi or, whi             satisfied, results in withdrawal symptoms including anxiety,

tension, depression, irri            difficulty   in   concentrating, disorientation, increased eating,

restlessness,                        insomnia, heart palpitations and tremors     -   and intense cravings

for nicotine                      commonly report pleasure and reduced anger, tension, depression

and stress              ng a cigarette, many of these effects are actually due to the relief of
unpl                    symptoms that occur when a person stops smoking and deprives the brain




18
   Neal L. Benowitz,Pharmacology of Nicotine: Addiction, Smoking-Induced Disease, and
Therapeutics (Sep 27,2009) Annu Rev Pharmacol Toxicol 49'. 57-71
tt,vt,r,r'.nclsi^ttlnt'.nih.gor,,'Sltnt:c*'!i<'!e,t,'Prrli-'291619ii,'(as of July 5tl',2019).
re
   Id.



                                                       15
and body of nicotine. Studies have found that most smokers do not like smoking most of the time

but do so to avoid withdrawal symptoms.2O

           6l.       Nicotine causes permanent brain changes. The effects of nicotine exposure on the

brain of youth and young adults include addiction, priming for use of other addictive substances,

reduced impulse control, deficits in attention and cognition, and mood disorders.2

           62. Nicotine is also associated with                                    cardiovascular,                                 and

immunosuppressive problems, and is also a carcinogen.22 Nicotine uAvpi$fy affects the heart,
                                                                                             *i(\
eyes, reproductive system, lung, and kidneys.                    It is well-established 1\fiHcotine increases blood
                                                                                      ,'-.'lo.:
pressure. Exposure to nicotine from sources                    such as nicotine gum\till produces an increased risk

of Coronary Vascular Disease by producing acute myocardi                                               as   well as an increased

risk of peripheral arterial disorders. Aside from its use as                                     the only other known use            of
nicotine is as an insecticide.23

           63.       Several studies have shown that e^oi&*ttes increase the risk of strokes and heart

attacks.2a


20
   Rigotti, Strategies to help a smoker
1 573*1 5 80, tttvtr. nt;hi. tr ! rn. n ih
                                                            s      iN-1'


                                                                    struggling to quit (Oct 17, 2012) JAMA 308 (15)
                                                                      .r !>it li l-15$2J27 (as of July 5, 2019); Paolini &
De Biasi, Mechanistic i                                          withdrawal (Oct. 15, 2011) Biochem Pharmacol
82(8): 996 1007, tytvvt,                             v,,' yt p7 ;-,' 6 1' t fu l',.t,' P iVft-' 3 3 I 2{,t#5,' (as of J uly 5, 20 19)
2l Yuan el a/., Nicotine
                               and the                        brain (May 27,2015) The Journal of Physiology
593(Pt 16). 3397 -3 412, ^,t, r+ t+,.           iin.tt!it. go r','7*rr u,' rtr I i I c s, !'Mi-l 4 5 6 A 5 7 3, (as of July 5, 20 l9);
                                                                              <:

U.S Surgeon General and                        Centers for Disease Control and Prevention, Office on
Smoking and Health,                          Risks: E-cigareltes and Ytnmg People (2019) htlp,s;,'.,e-
cig*t'e ifes                               ,(as of July 5th, 2019).
22
   Mishra et al.,                            of Nicotine (2015) Indian J. Med. Paediatr. Oncol., 36(1):24-
31 (Jan- Mar 201                   .ncbi.nint.inh.got',innt,'r:r/i<:Ies:L'tV{.'.t-1633.16, (as of July 5,2019)
https:/iwww                 ni h. gov/pmc/arti cl es/PM C 43 63 846I
23
     Id.
24
                           to higher risk ofstroke, heart attack, diseased arteries (Jan 30, 2019)
Am                      Association News Release, Abstract 9, Session A2,

tlise#sedlatrlitrit:s (as of July 5,2019); Vindhyal el al.,Impact on cardiovascular outcomes
among e-cigarette users: a review from National Health Interview Surveys (Mar 2019) Journal of
the American College of Cardiology, Vol. 73, Iss. 9, Suppl. 2,
ri'u,'t+.onlintjctcc.r;rg,'srsytiont'73,,9 ,lry4slement_3,'l i(as of July 5,2019); Ndunda & Muutu,
Electronic cigarette use is associated with a higher risk of stroke (Jan 30, 2Al9) International
                                                                           Footnote contintted otl next pdge



                                                                  T6
              64.          Research has also demonstrated that e-cigarettes significantly increase blood

pressure and arterial stiffness, which increases the risk for strokes and heart attacks,25

              65.          Further, scientists have found that e-cigarettes also cause oxidative stress, which

leads to vascular disease and damage, known risk factors for strokes.26

              66.          With respect to JUUL in parti

nicotine and some flavor chemicals (e.g. eth

vitro assays".27

             67.           Nicotine affects neurological

during adolescence produces an increased
nicotine addiction causes "substantial neural remodeling"                                         those parts of the brarn

governed by dopamine or acetylcholine, which play                                      roles in reward firnctioning and

cognitive function, including executive function                                 by the prefrontal cortex. A "clear-cut
relationship" between adolescent smokers unA fuNRhed neural responses has been observed
                                                                          ;N-
such that addicts exhibit diminished sensitivigl$$on-drug rewards (e.g., financial rewards). This
                                                                   c\':
relationship becomes even more severe in.glbGscents who smoke more than 5 cigarettes a day. In
                                                                 O'
                                                       u,,n<G%ommunity/riskfactors,Vol'50,Suppl.1,Abst'9,
v'tur+.ultctjr.;urnitls"urg rJai lA. !fq{,Qr)SO..rupt>l 1.9 (as of July 5,2019);Bhatta &Glantz,
Electronic Cigarette Use and Mftg[ardial Infarction Among Adults in the US Population
Assessment of Tobacco and                th (Jun 18,2019) Journal of the American Heart Association,
Vol. 8, Iss. 12, rt,H'r+'                 arg,i;lrii "' I il. I ] 6 l': t AIi A, I I 9. {J I ? 3 i 7 (as of July 5 20 19).
25
     Vlachopoulos et al.,                        cigarette smoking increases aortic stiffness and blood pressure
in young smokers (                      2017) J. Am. Col.l Cardiol.6T'.2802-2803
\ilv.,r|' . 5i: I encr:dcilt,                   0 I 7,'Ap i I 7 (Lt] I 0 : 3 2 5 I ). hf m (as of July 5, 2019)
26
     Thom pson, v                 May Hurt the Lining of Your Blood Vessels (May 28, 2019) WebMD
Heal                            tv^11i17t.1vsfiv77t{.cr*nlmet#tti-herlth,'crddictirsnit,"ewsr')i}      } 9{}-\:8, t,apit 1g"firG))-
Wrr                                         tasr'r:I.y;,,i (as of July 5il', 2019). JUUL e-ci garettes and JUULpods
deliver d                     toxins and carcinogens to users. The ingredients in Jtflll-pods include
glycerol,                lene glycol, ni cotine, benzoic acid, and flavoring chemicals.
ttrvyw.. i u t t [.,: o n t,''I e *n tlp od.t'   (as of July 5, 20 19).
27
  Omaiye et al.,High-Nicotine Electronic Cigarette Products: Toxicity of JULIL Fluids and
Aerosols Correlates Strongly with Nicotine and Some Flavor Chemical Concentrations (Apr 17,
2019) Chem Res Toxicol I7;32(6).1058-1069 tttvr+'.ru:bi.ttlm,nth.got',itrwbmedi30{)6935 (as of
July 5, 20f9).
28
  Arain el al.,Maturation Of The Adolescent Brain (Apr 25,2013), Neuropsychiatric Disease
and Treatment,9',449467 !tti1.t:i"drii.arg,;10.2i'l:i,'i\,rljT'.539776 (as of July 5,2079).



                                                                          17
sum, "the use of extremely rewarding drugs, such as nicotine, may decrease the pleasure obtained

from non-drug rewards." 1d. These changes occur in "early phases of smoking ." Id. Other brain

changes from nicotine include increased sensitivity to other drugs and heightened impulsivity.2e

"Brain imaging on adolescents suggest that those who begin smoking regularly at a young                             age

have markedly reduced activity in the prefrontal cortex and perform less well                    onffi,     related to

memory and attention compared to people who don't                 smoke."30                    l\44"
                                                                                               (,J'-
             68.     Public health authorities have concluded that e-ci                          unsafe for anyone

under age 26.3r

D.           JUUL

             69      According to the National Institutes of Heal                 "amount and speed of nicotine

delivery       .   plays a critical role in the potential for                tobacco products."32 The cigarette

                                                                                 cigarettes"l3 and that "nicotine



                                                                                  manipulating nicotine in order

                                                                                  J. Reynolds Tobacco Company

("RJR") developed and patented                        salt additives such as nicotine benzoate to increase

nicotine delivery in cigarette                   detailed in an RJR memorandum titled "Cigarette concept


"
10 - -   .
  Uruverslty of Warwick,                        brain areas linked to smoking and drinking" (Jan 8, 201 e)
ScienceDaily ) 1il11)1,1'             i.t,.ctstt"re|ett:re,r,'2{}I9,1ii1,1II0i{iI{}I-r I Ii}.htst (as of July 5,20|e).
30
     Brodwin,ln                  tuith hvice the nicotine oJ'comparable devices is taking over high
schools - cnd                                                                      Business Insider,
tutt,tv. hil,sitrc$sil                                              8-:i (as of July 5,2019)
3l U.S Surgeon
                              and the U.S. Centers for Disease Control and Prevention" Office on
Smoking                    Krtow The Risk,s: E-cigarettes and Young People (2019) itttyss:, it-
i:iy.*relle.               rcr#[.,4r.r,,; (as of July 5t1t,2019).
32
  How To         Smoke Causes Disease: The Biology and Behavioral Basis for Smoking-
Attributable Disease: A Report of the Surgeon General, Chapter4, Nicotine Addiction. Past and
Present (2010), vtr,,,v.nchi.ttlm.nih.goviltoolrs,Nlli'if3{ii7,' (as of July 5tl',2019).
33
   Brown & Williamson official A.J. Mellman, (1983) Tobacco Industry Quotes on Nicotine
Addiction, 'tr,tr+t.rik.g<t1;iqsl;sa.,;1;'ta!61'ufirctft,t,'Tobaccrsgr,'2{}lttdus#.lt!4}i}l)uotcs
'% ) 0 * r t 4 2 {s [i i c a i i ne'1.. 2 {]Atliii ; t i o t t. pdrf (as of July 5, 20 19).
                           a

34
   Id.,R.J. Reynolds Tobacco Co. marketrngmemo,1972.



                                                          18
to assure RJR a larger segment of the youth market," manipulating the pH of nicotine was expected

to give cigarettes an "additional nicotine 'kick'."3s This kick was attributed to increased nicotine

absorption associated with lower pH.36

                 71.              JUUL knowingly used the RJR research and conclusions to produce a similar
nicotine kick, and thereby promoting increased use and sales of fUUL e-ci                                                                    S. patent

No. 9,215,895 ("the '895 patent"), assigned to "Pax Labs, Inc." and listing                                                   J             ve Adam

Bowen as an inventor, JIJUL describes a process for combining                                                                        with nicotine to
produce nicotine salts, a formulation that mimics the nicotine                                                                 ve developed by RJR
decades earlier
                                                                                                               e3
                72.              ln      a2015 interview, Ari Atkins,                          a   JULIL rese@development engineer and one
of the inventors of the JUUL device said this about the rolqQaciOs: "In the tobacco plant, there
                                                                                                        -
are these organic acids that naturally occur. And they                                                    ")Y
                                                                                                      ftpitabilize     the nicotine in such a way that




reduction in pH converts                                                                     unprotonated nicotine, which causes irritation in the

throat and respiratory tract, to                                               ated nicotine, which is not be absorbed in the throat or upper

respiratory tract and,                                                     s not irritate the throat.            A recent study found that JUUL's   e-

liquid had a pH of un                                    0, suggesting that the                    ruUL   contains almost no freebase (i.e., non-salt

form) nicotine.38


35
      Id., tg73                          ds Tobacco Co. memo titled, "Cigarette concept to assure RJR a larger
segment                           youth market."
Jt)
   Benowitz et a/., Nicotine Chemistry, Metabolism, Kinetics and Biomarkers, Nicotine
Psychopharmacology (Oct. 13, 2010), Handb Exp Pharmacol192:29-60,
,,yunr,.ttr:hi.tthtt.nih"gavp$tc,ttrtiL:le.g,'i'h,fC29s-tB5&,(asofJuly 5,2019).
17
      Pierce, This Might Just Be The First Grest E-Cig (Apr 21,2015) WIRED,
lu t+ \t, . rt i t   €   d. t: o w,, 2   Q   I 5,' 0.1,'Stax-j   u u l*e   t   i   gl   (as of July 5, 20 19).
38
      Lauterbach, One More Time Unprotonated Nicotine in                                                   E-Cigarett:,,1;:::*i;,::,*:;i\t
                                                                                                                                                page



                                                                                                T9
          74.    The vapor from JUUL's eJiquid contains about the same ratio of free-base
nicotine-and hence        causes the same amount       of initation-as a nearly nicotine-free 3 mg/ml e-

liquid.3e

          75.    The same chart further shows that the Duell Study authors found that the low

freebase fraction in its aerosols suggested a "decrease in the perceived harshn.r,                 q$"      aerosol to
                                                                                                r@/"
the user and thus a greater abuse liability." Id.      At    431-434                           d;.-
          76.    The authors noted that "tobacco company documents                              that products [like

JUIILI with high nicotine levels but a low             fpercentage     of                      nel will yield vape
aerosols of much reduced harshness as compared to products wi                             only moderate nicotine
levels" but high percentages of freebase nicotine. 1d

          77.    JIJUL's creation of a product with low         I                      s and   minimal throat "hit"

is consistent with the goal of producing      a   product for           non-smokers. The non-irritating vapor

product is easier for non-smokers to consume                          negative side effects like coughing or

irritation. The design also shows that IUUL                      on was to recruit nonsmokers, not existing

smoker, because smokers are already tol                   the throat hit and have even been habituated into

associating the "throat hit" with getti             r nicotine fix. Minimizing the throat "hit" of JIJUL e-

cigarettes is therefore                             ding an alternative for adult smokers, but is crucial to

luring   a new generation   of us

          78.   The                                                 use of nicotine salts "may well contribute
                                                                              ao
to the current use                                                  youth."




There?                c&'ttstil.or*,i.vitcs,ile{strll,'file.s,'*h,rlr**'lsi){}lB .I;1iJtl'}ii l,*ttferha<:lt,pi.lf (as
of July   5,             Other studies have confirmed the low ratio of freebase nicotine in JUUL
products.           Duell el al, Free-Base Nicotine Determination in Electronic Cigarette Liquids by
lH NMR Spectroscopy (Jun 18, 2018) 31 Chem. Res. Toxicol. 431-434,
tvt+,tr,.nr:hi,r,.ltfrJtih"gav,'pwr::'i!tticles,'il|'fC(t0{i87."1.$r'.(as of July 5il', 2019).
3e
   kJ.,Duell Study, Fig.3.
40
   Id.,Duell Study (citing Willett, et al.,Recosnition, use and perceptions of JUUL among youth
and young adults, Tobacco, Tob Control.2019 Jan;28(1):115-l16.)




                                                        20
          79.     JUUL's lack of throat hit increases the risk of using the product, because it masks

the amount of nicotine being delivered, by eliminating the throat sensory feedback normally
associated with a large dose of nicotine. The "throat         hit" is part of the body's alert system, letting
a person know he is inhaling something harmful. Eventually, the             irritation to the throat will cause
even the most compulsive addict to wait before the next inhalation. Reducing                                this

feedback impairs the user's ability to ascertain that he is consuming a                           a result, the

cravings for nicotine can be satisfied nonstop, fostering addiction or                         ng an existing
addiction, and repeatedly exposing the user to the health risks associ                 th the product, such   as

signifi cantly increased blood pressure.

          80.    JUTIL sells products that contain relatively low                 of throat-irritating freeb ase

nicotine, yet contain and deliver far higher                               nicotine than cigarettes or other
electronic nicotine delivery systems ("ENDS ") contai                      ase nicotine.

          81.    Blood plasma studies in the '8                    ar
                                                                        show that vaping nicotine benzoate

increases nicotine delivery compared to                      or vaporized solutions of freebase nicotine. In

fact, nicotine uptake was up to four time                    for nicotine salt formulations than traditional
cigarettes (approximately 4                                  to approximately 1 nglmLlmin). JUIIL's data
also indicates that nicotine salt                produce a higher heart rate in a shorter amount of time (a

50 beats/minute increase                     inutes for nicotine salt, versus a 40 beats/minute increase in

2.5 minutes for a Pall                       ). Nicotine salts also cause a faster   and more significant rise

in heart rate than               vaporized freebase nicotine

          82.                895 patent shows thata4oh solution of benzoic acid nicotine salt causes a

peak                    concentration ("Cmax") of approximately 15 nglmL, compared to a Cmax                  of
ll                   all Mall cigarette.a2

          83.    As high as the reported nicotine dose reported for JUULpods is, the actual dose is

likely higher. Though the strongest benzoic acid concentration mentioned in the '895 patent is 4o/o


ar
     See U.S. Patent  No. 9, 215,895
42   '895 Patent, at col. 26,11.33-50



                                                        2I
(i.e.,40 mglmL of benzoic acid), one study                      tested four flavors of JUULpods and found a4.5Yo

benzoic acid (44.8 + 0 6) solution.a3 That study found that JUULpods contained a concentration

of   6.2o/o   nicotine salt (about 60 mg/ml-), rather than the                 5olo   nicotine (about 50 mg/ml-) advertised.

JUULpods containing an absolute nicotine concentration l.2o/o higherthan the stated 5% on the

label (a relative increase of over 20o/o) coupled with more benzoic acid than I                                              n the '895
patent produce higher nicotine absorption than expected for the advertised                                              on

          84.         Other studies have reported even higher actual                                                  of nicotine     in

JIfULpods. Some experts estimate that JUULpods contain the                                                         as two packs       of
clgare[es.      "
                ,7L


                                                                                            e.;
          85.         In any event, ruUL is delivering doses of nicgffi'that are materially higher than

delivered by combustible cigarettes. As                 a paper    published@              European Union citing the United

Kingdom Medicines and Healthcare Products Regul6(p Agency notes, "an e-cigarette with                                                 a

concentration of 20 mg/ml delivers approximate                                 lligram of nicotine in 5 minutes (the time

needed        to smoke a traditional cigarette, for                       the maximum allowable delivery is 1 mg of

nicotine)."45 With at least 59 mg/ml of ni                          delivered in a salt form that increases the rate and

efficiency of uptake (and even with a                           mglmL amount), a JUULpod will easily exceed the

nicotine dose of a traditional ci                        Not surprisingly, the European Union has banned all                          e-

cigarette products with a ni                        concentration of more than 20 mg/ml nicotine, and Israel is
                                  a6
seeking to do the same.                             's Deputy Health Minister has noted, "a product that contains

a concentration        of                    that is almost three times the level permitted in the European Union


a3
  Pankow el                       formation in electronic cigarettes (Mar 8, 2017) PLoS One. 2017;
t2(3). e0173                    nt:nl r*. ni h. gort,jtmi),,'ut' l: i <:!cs iPMl.-' 5 3,122 i {,tt'(as of July 5,2019).
                                      b i.
446
                            about JUUL, Truth Initiative,                      .t,' t t t # lt i t r i ii ttt' ive ory,,'ru.ruortr-
                                                                                                      wil (as of July 5,2019)
45
     "E-Cigarettes"

2019) (citing United Kingdom Medicines and Healthcare Products Regulatory Agency and
industry reports).
a6
   Belluz, Juul, the Vape Device Teen.s are Getting Hooked On, Explained (Dec 20, 2018) Vox

5,20t9).



                                                                   22
constitutes a danger to public health and justifies immediate and authoritative steps to prevent                        it
from entering the Israeli market."47

          86.      Comparison of available data regarding per puff nicotine intake corroborates the

other JUUL studies (mentioned above), indicating that JUUL delivers abouI3Ooh more nicotine

per puff. Specifically, a recent study of JUULpods found that "[t]he nicotine                      I           vered by

the JUUL are similar to or even higher than those delivered by cigarettes                                 Reilly study
tested   [[IL's    Tobacco, Crdme Brulee, Fruit Punch, and                 Mint flavors                 that a puff of

JULIL delivered 164 +         4l   micrograms of nicotine per puff. By                            a 2074 study using

larger 100 mL puffs found that a Marlboro cigarette delivered                  15         93 pg/puff.ae Correcting to

account for the different puff sizes between the Reilly and                              studies, this suggests that, at

75mllpuff, a Marlboro would deliver between 114 and                   1              In other words, empirical data

suggests that JUTIL delivers up to 36Yo more nicotine                         than   a   Marlboro.

         87.      Because "nicotine        yield   is                           with tobacco consumption,"50            a

JULILpod with more nicotine will                                          with higher rates       of consumption of
JUULpods, generating more revenue for                            For example, a historic cigarette industry study

looking at smoker employees found                         number of cigarettes the employees smoked per day

was directly correlated to the                          s."5I In other words, the more nicotine in the cigarettes,

the more cigarettes a person Sln




a7
  Linder-Ganz,                   artl,\ It ttttill Fight Israel Over lts Potential Bart on E-Cigarettes (Jan
30, 2018),                    tr,ti'w'.h**t'e tz.{:ow.,ist'ileiqteir, s"husitrcss,.'iyul-lyitnts-it*tt,iil-fight-isyae l-
ovef -l){tl€1                 i.t-e -c i gtr"e i{e s - I . 6 I I {} {i5,3 (as of July 5, 20 19).
48
    Reilly el            Radical, Carbonyl, and Ncotine Levels Produced by JUUL Electronic
Cigarette                                                Res. 3 (the "Reilly study")
itftgts:,                                                A3,1{;58} (as of July 5, 2019)
ae
    Schroeder & Hoffman, Electronic Cigarettes and Nicotine Clinical Pharmacology (May 2O\4)
Tobacco Control 2014'. 23:ii30-ii35, rt.rrnt,ttchi.nttn.rih.g;ot,,Strnc"t'trifuies,,loA:!{:399521*3.' (as of
July 5, 2019).
50
    Jarvis el a/-, Nicotine Yield From Machine Smoked Cigarettes and Nicotine Intakes in
Smokers: Evidence From a Representative Population Survey (Jan 2001), JNCI Vol. 93, Issue 2,
 134-138 hftT>s: i,ot:ut{,itntit.riug:.r,trn,jitvi.'ut'li(:h},'?,3,,2,1 l3-t,':9ii{;3.i5 (as of July 6,2019)
5tucsF Library, 1003285443-5443 (US 55421).



                                                            LJ
          88.     Despite the above data, Defendant has failed to disclose to consumers that the

JIJLILpods' nicotine salt formulation delivers an exceptionally potent dose of nicotine.

          89.     By delivering such potent doses of nicotine, JUTIL products magnify the health
risks posed by nicotine, significantly increase blood pressure, and place users at heightened risk

for stroke, heart attacks and other cardiovascular events.                                     Nr
                                                                                            .*J@E
          90.     Further, because JUUL's nicotine salts actually increase the           .€-pO      magnitude   of
blood plasma nicotine compared to traditional cigarettes, the risk of ni                               and abuse

is higher for JUUL e-cigarettes than traditional cigarettes. Thus,o                            are foreseeably

exceptionally addictive when used by persons without prior                              to nicotine-a fact not
disclosed by Defendant.

          91.     At the same time,      as discussed above, the          "hit" from nicotine       salts is much

lower than that lor combustible tobacco products,                        it   easier   to inhale. According to
researchers, the "high total nicotine level (                    ivery)" of a JII[IL coupled with its easily
inhalable nicotine vapor is "likely to be p                   problematic for public health."52

          92.     This power l combi                        y addictive and easy to inhale-also repeatedly

exposes users     to the toxic chemicals              vapor, compounding the health risks to users,             as

described above.

          93.     In addition to   r         ne content, the   "Cool" Mint pods pose additional risks. The

FDA's Tobacco Products                   tific Advisory Committee in March 2011 issued a report                 on

menthol cigarettes,                    that the minty additive was not just a flavoring agent but had drug-

like   effects,            'cooling and anesthetic effects that reduce the harshness of cigarette

smoke."53    Mi          also "facilitate deeper and more prolonged inhalation," resulting in "greater

smoke               cigarette."    ^Id- at 500-501




52
     Duell Study, 431
s3
  Proctor, Golden Holocaust: Origins of the Cigarette Catastrophe and the Case for Abolition,
500 (1st ed. 2011)



                                                       24
          94.       JUUL has fraudulently concealed material information about the addictive and
dangerous nature          of its e-cigarettes. Defendant            necessarily   is in   possession   of all of   this

information.

          E.        JUUL's Desisn Offers No Benefit for Youns People. Only Risk.
          95.       JIJIIL's design offers no benefit to young people like                                  was not

addicted to cigarettes before he started using JUUL

          F.                                      h

                                              the Ben
          96.       Because     ruUL understood that it could not specifi                      health-related claims

without drawing the ire of the FDA, JUUL conspired with                            , including unnamed Fictitious
Defendants 1-13, in the cigarette industry to engage                               academics, reporters, and other

friendly sources such as the American Enterprise                                  to serve as spokespersons and
cheerleaders       for e-cigarette products.            Taki                    page from the cigarette-industry
playbook, these influencers masked their                             to the e-cigarette industry, while serving      as

its mouthpiece to cast doubt about risks                             benefits

          97   .    For example, just       as                      cigarette company expert witness Sally Satel

published an article in Forbes                           touting the benefits of nicotine-claiming         it   aids in

concentrati     on-and     stati ng              harmless.sa In another article, she lauded efforts by JUUL and

others    to develop                             products, and cast any doubters as hysterical and creating a



                                          articles, videos, and podcasts-also spread through social         media-
                                          the public health community was overreacting to e-cigarettes and




5a
     Satel, Nicotine ltself Isn't T'he Real Vittain (Jun 19, 2015), Forbes,

201e)
55
     Satel,   Wy   The Panic O'ter JL|LIL         And Teen l;aping May Hate Deadly Results (Apr 11, 2018),

rt?r4'-ltirrt-1l4.ctltt;-t't:.rrtll,tl:itiblet693e*18   (as of July 5,2019).



                                                               25
          99.    During each of its multiple fundraising rounds, JUUL assured potential investors

that "addiction to something that is not harmful", suggesting that JUTIL was no more harmful than

coffee.

          100.   On information and belief,     JUII     and its co-conspirators spread this message

through hired third-party spokespersons and influencers.                                ,&
                                                                                     iga-
          101.   Furthering their campaign of doubt and confusion, when asked
                                                                                    €rytttV about health
risks,   fUlll's employees and founders would point reporters to other rn&            to indicate that its
products had been shown to be safe, or not harmful, rather tnan ad$)hat               it knew were the
dangers.                                                                .'..
                                                               ,r^\.\'-''


          102.                                                        -et
                 JUTIL well-understood from the cigarette indus@laybook that sowing doubt and

confirsion over the benefits and risks of e-cigarettes is keylq(iDg-term success. First, by creating
                                                           -
    "two-sides-to-every-story" narrative, JLIIL reduced      ")Y
a
                                                           @arriers for young      people and new users

to try the product, and gave addicted users perrn              keep using the product and avoid the pain

of withdrawal. Second, by engaging people                ooked like independent experts,    IIIIL staved
off regulation and suppressed political             on, allowing    it a long runway to capture     market

share. Third, by belittling the public         community, JUUL neutered its most vocal threat.

          103.   On information              JUUL conspired with others in the cigarette industry to

fraudulently conceal the ri           of   e-cigarettes, recognizing that      a   campaign    of   doubt,

misinformation and                     d benefit all of them and would be the key to the industry's

survival.

          G.                                             and            U                 Am

          104          IUIIL's   pre-release announcements to this day, JI.r[IL, along with unnamed

                        l-13 that provided marketing services to JUUL, has continuously falsely
represented that each pod contains only as much nicotine as a pack          of cigarettes. JUUL     repeats

these claims widely   in advertisements, press releases, on its packaging, and on its web site. For
example, some JUUL advertisements and JUUL's website currently provides that each "JUULpod




                                                    26
is designed to contain approximately 0.7mL with             5o/o   nicotine by weight at time of manufacture

which is approximately equivalent to I pack of cigarettes or 200 puffs." This statement is false and

seriously misleading because, as JUUL knows,               it is not just the amount of nicotine, but the
efficiency w-ith which the product delivers nicotine into the bloodstream, that determines the
                                                                                             <.4
product's narcotic effect, risk ofaddiction, and other health risks.                         .,\-
                                                                                           r€4'
         105.    Defendant knows that benzoic acid affects pH and "absorpti oddF-nicotine across
                                                                                         v
biological   membranes."s6                                                          .^(&
         106.
                                                                                  *(\
                 Assuming     a   concentration     of 59 mglmL, Juul'p^6!)brted nicotine               content

correspondstoabout40mgofnicotine per0.TmLJUULpod.If,urGD,claims,thisisequivalent

to one pack of cigarette (or 20 cigarettes), that implies 2 mg                     per clgarette.

         107.    JULIL's equivalency claim further                             per cigarette (i.e., 200 puff per

pack), or 0.2 mg (200 pg) of nicotine per puff.

         108.    Typically, a cigarette that deli                    d one milligram of nicotine in     smoke

retains "about 14-20 milligram s of nicotine                             rod," USA v. Philip Moni,s, p. 567,
for an overall delivery of 5-7oh of the ci            S   actual nicotine content. A study by the Center for

Disease Control found that in         "            cigarette brands, nicotine concentrations ranged from

16.2to26.3 mg nicotine/g to                      19.2 mglg; median 19.4 mglg)."57 Assuming an average

of l9 milligrams of nicotine      p               an average pack      of cigarettes contains 380 milligrams
of nicotine, or six times                 nicotine as the 62 milligrams reported for each JULILpod. Yet

the average pack              expected to deliver only 5-7o/o (19-27 mg) of its nicotine content to the

user. In line with          expectation, a study of thousands of smokers found smokers intaking

between 1.07            milligrams per cigarette (21.4-27 .8 mg per pack).58 This is less than half of

56B
            a/., Nicotine Chemistry, Metabolism, Kinetics and Biomarkers, Nicotine
Psychopharmacology (Oct 12,2010), Handb Exp Pharm acol 192: 29-60
,,utvtr,.tx:hi.nfm.nih",qrw,|stttr:"ttrtit:le:s,'ilA'ft-:295-i558,. (as of July 5, 2019)
s7
   Lawler et al., Suweillance of Nicotine and pH in Cigarette and Cigar Filler(Apr 1, 2018), Tob
Regul Sci. 3(Suppl 1): l0l-176,ri'w't+'.ttthi"nlm.nih.got',jtrttt:,'ut'iir:les,;PA4{156}3^1"1/,'(as of July   5
20te)
58
   Jarvis el a/., Nicotine Yield From Machine-Smoked Cigarettes and Nicotine Intakes in
Smokers. Evidence From a Representative Population Survey (Jan 17, 2001), JNCI, Vol. 93,
2'.734-138,1"--My"jrchi.rtl,,n.nih.got,'1;ubmed,'l Ii0,td'8-f (as of July 5 2019).



                                                      27
the amount of nicotine contained in a JUUlpod (i.e., 2 mgper "cigarette" based on JUUL's stated

concentration, or 200 Fg per puff assumingl00o/o delivery). Even with the slightly lower efficiency

of delivery demonstrated in studies like Reilly (about        82o/o, for averages     of   164 pg per puff), this

amounts to a substantially higher amount of nicotine that a human              will   absorb from a JLfULpod

than from smoking a pack of       cigarettes.                                                  tts
        109.      JUUL's statement in its advertisements that each JUULpod corqjyih about
                                                                                             r(4
                                                                                                        as much

nicotine as a pack of cigarettes is therefore literally false and likety to -isleeh'because the amount
                                                                                    v'(\
of nicotine contained in the JUULpod is perhaps six times less than in-gig'atk of cigarettes, but the

actual amount of nicotine consumed via JUULpod is        as   much as *G))nigh as that via cigarettes.

This fact is never mentioned by JUUL nor Fictitious                            l3

        110.      Further, while a pack of cigarettes                  cigarettes which each have to be

separately   lit, the JUUL can be inhaled     continuousl            often can be used indoors without

                                                                 y1 n its advertisements, eliminating the

                                                                  users to intake far more nicotine than



                                                                  manual or automatic          "off' switch. On
information and belief, neither                       nor the programming of the JUUL device's
temperature or puff duration             limit the amount of nicotine JUUL delivers each puff to the
upper bound   of a                    in contrast to a traditional cigarette, which self-extinguishes          as

each cigarette is              the JUIIL allows non-stop nicotine consumption, which is limited only

by the device's             As a result, the JUUL is able to facilitate consumption of extraordinarily

high levels of            that a cigarette cannot match. This makes       it   easier for the user to become

addicted             ne and poses additional health risks

        112.      Contrary   to   Defendant's representations, the above data indicate that each

JUIILpod delivers significantly more nicotine than a pack of cigarettes, both per pack and per puff.

JtfUL's products thus have the foreseeable effect of luring youth, who react positively to a strong




                                                   28
nicotine "kick," and exacerbating nicotine addiction and adverse health effects associated with

nicotine consumption.

           I13.   Thus, JUTIL       is   more harmful when compared           to   cigarettes,   in that the
extraordinarily high levels of nicotine can cause heightened blood pressure and stroke, and the

repetitive exposure to the toxins and chemical in     fUIIL   can also cause vascular             and stroke

        H.D
                                                                                   a
           114. At no time before Plaintiff became severely           addicted,                nor any of the

other unnamed Fictitious Defendants involved in the research                           opment, marketing and

distribution of JUUL products provide any wamings about the                   of addiction, stroke, or other

brain damage.

           Il5. At no time before Plaintiff became                      addicted did JUTIL or any other

Defendants warn Plaintiff that JUUL products were                 for him and anyone under age26,nor

instruct him on how much JUTIL would be safe                     e.

        116.      Despite making numerous                 to its packaging since 2015, JUUL did not add

nicotine warnings until forced to do so                   of 2018, far too late for Plaintiff, as he was
already addicted to nicotine                          of using JIJTIL products. Neither did any of the
unnamed Fictitious Defendants                   ved in the research, development, marketing of JUUL

products and e-                                           original JUUL product labels had a Californra

Proposition 65                                            contains a substance known to cause cancer,

and a warning to               JUIJLpods away from children and pets, but contained no wamings

specifically                       effects, or possible long-term effects, of nicotine or vaping/inhaling

nicotine                    of JLfUL's advertisements, particularly before November 2077, also lacked

a nlc             ng.

        1I7.      Furthermore, JIJUL misrepresents          the nicotine content of JUULpods by
representing it as   5o/o   strength. As discussed above, JUULpods contain more than 5% nicotine by

volume, and deliver it in a form that is particularly potent.




                                                     29
        I    18.   Instead, JUUL marketed its JUUL products as an "altemative to cigarettes," thereby

giving the false impression that they are not harmful like traditional cigarettes and safe to use.

        I19.       Plaintiff did not and could have known the risks associated with JUUL,        because

Defendant had exclusive knowledge about its product, including its design, and concealed that

information from him.
                                                                                        \(
                                                                                        1\s-
        120.       Instead, as a result of JUUL's wildly successful marketing
                                                                                     \q/)
                                                                                   (lhlaign,    based on

tactics developed by the cigarette industry and amplified       in sociat r{thtaintiff         reasonably
                                                                            *'(\
believed that JUUL was safe, harmless, fun, and      cool-a thing to dury$)ri.nOs
        121. A 2017 study by the Truth Initiative       Schroeder   fnrft$t.O found that 6 percent of
youth and 10 percent ofyoung adults have used a fUIIL                    in the last 30 days. The study

also found that while many young people are aware       of                are unaware that the product

always contains the addictive chemical nicotine.

        a.         Twenty-five percent of survey               aged I 5 to 24 recognized a JUUL e-

cigarette device when shown a photo of the

        b.         Among those who recogni               25 percent reported that use ofthis product

is called "JI.ILILing," indicating that              is so distinctive, it is perceived as its own

category.

        c.         Sixty-three            JUUL users did not know that this product always contains

nicotine.

        I.


        t22                 bed further below, Defendant has used the same strategies perfected by

the                        to sell JUUL products to young people. In particular, JUUL has both
exploited regulatory loopholes and relied heavily on social media and other viral advertising tools

to hook people, and in particular young persons, on its addictive e-cigarettes.




                                                   30
        123.    To accomplish this, JUUL adopted the same themes used by Philip Morris and other

cigarette companies in the industry's long-standing, extensive advertising campaign to glamorize

cigarette smoking while downplaying its addictiveness and deleterious health effects.

        124.    The Altria Defendants and Fictitious Defendants 1-13 provided the strategies,

analyses, and services     to IUUL enabling and in furtherance of JIJUL's         4.."ffi and unfair
marketing tactics.
                                                                                    \@"
                                                                                   C;*
        1.

        t25     "Viral marketing" is defined as "marketing                        that seek to exploit




who repeat a company's representations on its b              successful viral marketing campaign may

look like millions of disconnected,                    unications, when in fact they are the result   of
carefully orchestrated corporate adverti

        126.    Companies may use              media to transmit their viral messaging, but generally,

all viral marketing campaigns                   similar features, including (1) a simple message-

typically implied by an i               at elicits an emotional response; (2) the strategic use of
marketing platforms,                   al media, to reach and engage the target audience, (3) use     of
content that invites            on and engagement; and (4) use of third parties to magnify the impact

of a message.

        127               y, a viral marketing campaign will begin with a "push" by the company
seeking to           se the product, and since the advent   of social media, that push is typically done

through the creation of new content on a social media platform, such as Instagram, YouTube,




se
  Larson, The Rise of Viral Marketing through the New Media of Social Media (2009), Liberty
University Pub., lt it\.,.e ;,',, t) i gi tc I rn n ir un,t. li b e r ty. e du,,
                                 <:

cXi,ltic)t'cdvttent.cgi?urticle...i{i{}9acr;ntext.,,,busi fitc;uhs (as of July 5,2019).



                                                  3l
Twitter, Facebook or other similar platform ("Social Medial Platforms").60 A company that wants

to push an ad on Social Media Platforms has a few options. First, the company can solicit followers

to its social media pages, so that when the company posts to its feed, the content would be delivered

to those followers and to those who visited the company page. Second, the company can purchase

paid advertisements that were delivered to specified target audiences. Then, to am                    a message,

companies can utilize other tools, such as paid influencers and strategic us                                   and

hashtags, to blanket the targeted demographic with advertisemen,,                 u..or*g$rul   media.
                                                                                      *''(\
            128.     Companies seeking to advertise new products or rea"clpliew demographic have
                                                                             ,a^,N
discovered the power of the            "like"   and "share" features on socia\gdedia, which allow users to

promote content to their own audiences. As Mark Z                                 founder and Chief Executive

Officer of Facebook explained: "Nothing influences p                         than a recommendation from a

trusted friend.     ..   A trusted referral is the Holv Grail of            r16   I



            129. With the advent of social medi                      marketing campaigns have become              a

particularly effective way to reach young                      particularly teenagers. Teenagers tend to use

social media far more than adults, and                      more susceptible to peer pressure.     95o/o   of teens

report having use of a smart phone.62 4                    being online'"constantly ." Id.85oA use YouTube

Id.      72% use Instagram, and 6                 napchat. 1d. Adolescents also have a far stronger herding

instinct than adults. The desi               fit in and look cool means that adolescents drive       new trends

online. As many busines                    , young people are often skeptical oftraditional advertising and

the tactics of large                  ons. Thus, by pushing a viral marketing campaign, these businesses


60
     Skrob, The                         concept as a model for open source software to reach the critical
mass for                       awareness based on the example of TYPO3 (Aug 2005), University of
Applied                               Austria, hfttrt :,!.' c i t e,>ee r -r ^ i sf .psr t. eduir-iev,d*c,
                         10.1.1.'f9./ 8779&rep-repi tft t.vpe-pdf (as ofJuly 5,2019).
"{ri+*




62
     Anderson   &    Iiang, Teens, Social Media      & Technology 2018 (May 3l 2018),           Pew Research

201e).



                                                          32
can reach consumers who might ignore ffpical advertising and are more likely to respond to an

advertisement that does not look or feel like an advertisement, but instead is a message shared by

a    friend, a peer, or some other person influential to the viewer.

           130.    Companies can also take viral messaging off-line. By running simple, catchy ads

with minimal text and graphic visuals, and displaying those ads in various                        for$:     companies
                                                                                                 ^"(A
generate buzz and discussion, which is reinforced through social                 media. Cl"
              2.7
           l3l.    To remain profitable, the tobacco industry must                         to woo new customers
some existing customers wean themselves from addiction                                  others eventually die, so

replacement customers are needed. In recent years,                                 in the United States has fallen

dramatically, with par-ticularly large decreases in                              smoking rates, which cigarette




old group is an increasing segmenl             ffie   smoking population."63 The importance of the youth
                                          ,rt\Y
market was illustrated in a 197a
                                 E5\ehtation by RJR's Vice-President of Marketing who explained
that the "young adult                      represent[s] tomorrow's cigarette business. As this 14 24 age

group matures, they                      for   a key share   of the total cigarette volume - for at least the next



                                                                ng is a substantial contributing factor to youth

                                                                Supp.2d 1,570 (D D       C   2006).

                                                                their psychosocial development when they are

struggling    to define their own identities, they are particularly vulnerable to                        image-heavy

63
    Memo to: C.A. Tucker from: J.F. Hind Re: "Meet the Turk" (January 23,1978)
h ttp :,':le 14ary. ! i b rary,. u r: sf i2$1 1isial : i1ta 76&00 (last visited June 5, 20 1 8).
                              .

r'4
    Mr. C.A. Tucker Presentation to RJRI BOfD - 9130174 (740930), "Marketing Plan" (1974),
tvtt;tr,.*du.qt{yi{(}cu$re}ttstihrury.ucsf.edwitttitttccr;,'dr;t:s:iic|....1,7;nnu{ii}9!         (as of July 5,2019)




                                                           33
advertisements providing cues for the "right" way to look and behave amongst peers. Id. at 578.

Advertisements that map onto adolescent aspirations and vulnerabilities drive adolescent tobacco

product initiation. Id. at 570,590. By making smoking a signifier of a passage into adulthood,

tobacco companies turned smoking into a way for teenagers to enhance their image in the eyes of

their peers. Id. at 1072

        134.      The landmark LISA t,. Philip Morris case revealed that                      es targeted

adolescents for decades by: "(1) employ[ing] the concept of peers in        ordq$]harket to teenagers;
                                                                             o/'(\
(2) usfing] images and themes in their marketing that appeal to t:...Kry-s; and (3) employ[ing]

advertising and promotion strategies to knowingly reach teenagersSli\o .99-cv-2396,ECF 5732,
                                                               (d;
2682 (DD.C. 2008) In terms of images and themes tnx              cffi
                                                                   adolescents, the court found

"overwhelming" evidence that tobacco companies                                   exploited adolescents'
                                                    "..@'tionally
                                                 ,-\))-
vulnerability to imagery by creating advertising $)Rhasizing themes of                   "independence,

adventurousness, sophistication, glamour, athl                social inclusion, sexual attractiveness,

thinness, popularity, rebelliousness, and b               "' Id. at[.2674
        135.     Thus, the industry has              viral marketing campaigns to push its products on

children, teens, and young adults. Pri             advent of the Internet, cigarette companies engaged

in "viral advertising" or "infl                ng" by paying "cool people" to smoke in select bars and

clubs, with the "idea being th            e   will copy this fashion, which would    then spread as if by

infection."65   By simply              e attractive, stylish third parties to use the product in trendy

public places,                       were able to create buzz and intrigue. As word spread, the public

would develop a             association that smoking was what young, cool adults were doing.

        136             , cigarette manufacturers like Defendant Altria are limited in their ability to

advertise i        United States, but actively use viral marketing techniques outside of the United

States. For example, Japan Tobacco International, one of      JUUL's early investors, launched social

media campaigns including a "Freedom Music Festival" promoting Winston cigarettes in

Kazakhstan Kyrgyzstan, and Jordan. Similarly, Philip Morris International, a wholly-owned
65
 Golden Holocaust, I l9 (citing Ted Bates and Co., Copy of a Study of Cigarette Advertising
Made by J.W. Burgard; 1953, (Lorillard), n.d., Bates 04238374-8433.



                                                     34
subsidiary of Defendant Altria, JUUL's largest stakeholder, has used influencer campaigns in

multiple countries. A campaign in Indonesia called "I Decide To" has been viewed more than 47

million times online. A hashtag marketing campaign called #NightHunters in Uruguay used paid

influencers to pose with menthol cigarettes and was seen by nearly ten percent of Uruguay's

population.66                                                                              ,*
          137    An influencer paid to promote Philip Morris brands stated that
                                                                                      @t*nstarsets
a "super young profile" for its influencers . . . . the people they selected                s the youngest.

They look for young people that have large groups of friends so I                    al media promotional

message] gets expanded more and more." 1d. Another influencer                       y stated that "we had a
                                                                          _q
training session with the person of charge of marketing in         Vffiro,     she talked to us about how

difficult it was for them to advertise due to all the laws iq.@-e. She also talked to us about . .            .



                                                           -l)"
flinking] the brand to certain colors or situations " fa. (@itets in original).
          138.   A study carried out by the camp            tobacco-free kids, reported that "tobacco

companies are secretly paying social medi               to flood your newsfeed with images of their
cigarette brands."   Id.In   a nutshell,            media stars are paid to make smoking look cool."

Id.         A        gallery          of                          posts        1S       available        at




people. To ensure that message stuck, R.J. Reynolds put up billboards featuring Joe Camel near

schools, and printed Joe Camel shirts, hats, and other paraphernalia, ensuring the campaign would


66
     Netv Inve,stigation Exposes Hotv Tobacco               Mtn'ket Cigarettes on Social Mediet in
the U.S. and Aromtd the World(Au927,2019                      For Tobacco-Free Kids
.1V111?                                                      (as ofJuly 5,2019).




                                                   35
be carried far and wide, and that kids would constantly be exposed to it. Only three years after the

campaign began,        in   1991, the Journal of the American Medical Association published a study

showing that by age six nearly as many children could correctly respond that "Joe Camel" was

associated with cigarettes as could respond that the Disney Channel logo was associated with

Mickey Mouse, and it alleged that the "Joe Camel" campaign was targeting childr$Aespite R.                                J.

Reynolds' claim (similar to the claim of Defendants here) that the campaign ($directed only to
                                                                                                     \@'
adults who were already smokers of other brands.67 At that time                                                that32.8o/o

of all cigarettes sold illegally to underage buyers were Camels.68 Thp                                  campaign ended

under the pressure of an impending civil trial brought by the                                         in   San Francisco,

Congressional investigation, and public pressure.6e

          140.     Cigarette companies have also known for                         that flavored products are key to

nicotine adoption by youth.           A    1972 Brown     & Wil               internal memorandum titled "Youth

Cigarette    -   New Concepts," observed that "it                        l-known fact that teenagers like sweet
products."70     A tgTg Lorillard          memorandum              "younger" customers would be "attracted to

products with 'less tobacco taste,"' and                            investigating the "possibility of borrowing

switching study data from the                                produces    'Life Savers'     as a basis for determining

which flavors enjoy the widest                     "   among youth.Tl      A   2004 study found that l7-year-old

smokers were more than                            as   likely as those over the age of 25 to smoke flavored

                               --
                                     -(5
                                    (-N
67
   Fischer et al.,B                                                                  Years (Dec 11, 1991), JAMA
266(22).314s-8,                                                                       y 5,2019)
68
   DiFranza et                                                                                                 (Dec 11,
1e91)   JAMA                                                                                                   20te).
(The JUULs                                                                                                     to
mlnors )
6e
   Joe                    ikipedia https:/,:.qrl.',vikipedia.qil$:g,ihiy:,1r:e.",,Canierl#cite...+ote-8 (as of July 5,
201e)
70
   Brown & Williamson official A.J. Mellman, (1983) Tobacco Industry Quotes on Nicotine
Addiction, u,rt'vt'.t)|i..lt(sv.itskswcti.,ttti<:iltfit*tl,y,"l'itha<:c;tst!..it2Alttt{tn*3'Yo2il(}uoie"t
           (%
?c 2 (! an    2 A lii t rs t i n e iYa 2 ilzl ddi c t i r:n. ixll (as of July 5, 20 19).
7t
   Flavored Tobacco FAQs, Students Working Against Tobacco, (citing, Sedgefield Idea
Sessions 790606-790607. June 8,1979. Bates No. S1513681/3691)

and?i2ttFacts.pd{ (as of July 5,2019)



                                                            36
cigarettes, and they viewed flavored cigarettes as safer. 72 Tobacco companies also used

adverlisements that paired cigarettes with foods, to make         it   seem   like cigarettes were part of   a

healthy meal

           J.


           l4l.   Most of the activities described in the section above are now                    as agalnst

public policy, and thus forbidden for cigarette companies.
                                                                                  o
           142.   Under the Tobacco Master Settlement Agreement                           reached   in   1998,

participating manufacturers agreed not to "take any action, di                        rectly, to target Youth

within any Settling State in the advertising, promotion or markeffi of Tobacco Products, or take

any action the primary purpose of which is to initiate, ruint4@Tincrease the incidence of Youth
                                                          ,,t\),
smoking within any Settling State."    MSA, III(a). rn9yg)il\a[o prohibited from
                                              g
                                                         Y.i
        a.        using outdoor advertising such as billQraids,
                                                 -.=\'
        b.        sponsoring  events,           _N-'
        c.        giving lree samples,       N@>

        d.        paying any person "," rr.$$-r, make reference to or use as a prop any Tobacco

Product, Tobacco Product                     in any "Media," which includes "any motion picture,
television show, theatrical               or other live performance," and any "commercial film or

video,", and paying any                 to conduct any activity which the tobacco manufacturer               is

prohibited from doing.

           143    In           FDA banned flavored cigarettes pursuant to its authority under the
Family Smoki                     and Tobacco Control Act      of 2009. Then-FDA commissioner Dr
Margaret A.               announced the ban because "flavored cigarettes are a gateway for many

children          oung adults to become regular smokers."Tl


72
   Klein et al.,IJse of flavored cigarettes among older adolescent and adult smokers: United
States, 2004-2005. (Jul 2008) Nicotine Tob Res. l0(7): 1209-14,
htlps:,t'u,tuv,.ttcbi.nlmtrilt.gtst,jnhnted,tBSSST3l (as of July 5,2019).
73
   Dallas, Flavors Banned From Cigarettes to Deter Youth (Sep 22, 2O0g), The New York
Times, v,iuit;.tt.y{i*tes.cr;m;2i.t{}9.,{}9.,'23,,health,}solicy,;}Sfdq,htwl (as of July 5,2019).



                                                   JI
        144.   The Tobacco Control Act of 2009 also prohibited sales of cigarettes to minors,

tobacco-brand sponsorships of sports and entertainment events or other social or cultural events,

and free giveaways of sample cigarettes and brand-name non-tobacco promotional items.

       145. A study of the cigarette flavor ban in 2017 found that the flavor ban was effective
in lowering the number of smokers and the amount smoked by smokers, but alsffi associated

with an increased use of menthol cigarettes.Ta The same study reported thatObff;t adolescents
                                                                   '                 \-,/
who use e-cigarettes use flavored varieties

       )                                                s

               Products
       146.    Following the successful model of its                   since 2015, Defendant JLfLIL,

in conjunction and in concert with Defendants Altria,            ous Defendants l-13 involved in

providing marketing services to JUIIL, has been              a long-term   viral marketing campaign

                                                            extends and expands upon deceptive

                                                        the psychological needs of                   consumers-




                     ,$t_iul
                                                    W
                     N$!l,iP$CK




                                                                             Jurtt                        JUUI
                                                                                       N                   ::.



                                                                                                          NN
                                                        i-N]                                            .,...iilliii:i;illi\,..:
                                                                                                              .-*-.. :i
                                                                                                        It rsxs^rrs.s\'              ^.,.,{.

                                                        ii                                      N\\\\                                N\\\s
                                                                                                                                     \\\\\\
                                                                                                        luRsm\\:i x$

                                                        ffi                 Qrt(di.llit.jl. tjF $r       tl$,:<ji,lillj,- tjr:s:lr




7a
  Courtemanche et 4L, Influence of the Flavored Cigarette Ban on Adolescent Tobacco Use
(May 2017), Am J Prev Med 52(5):e139-el46,r:t.yt'y:,ri;{li.ttlnt,*iti,Lto:',:lj!!tt (as of
July 5, 2019)



                                               38
        147.   JUUL's admitted reliance                industry documents is apparent in a collectron

of 82 JULIL    advertisements                   historical cigarette advertisements on Stanford's
Research into Impact   of Tobacco             ng ("SRITA") website. The side-by-side comparison

of numerous JUUL     adverti           shows that its imagery directly parallels that adopted by

cigarette manufacturers,             imagery relating to attractiveness, stylishness, sex appeal, fun,

"belonging,"                   sensory pleasure, including taste.

                                al media, JUUL has been able to operate an even more pervasive,

                                 marketing campaign than its predecessors in this industry. As set

                                and oversaw a long-term viral marketing campaign with the intent

to convince young people to purchase its products.       [I[IL's    advertisements presented images

depicting an idealized future self that adolescents could achieve by taking up JUTIL products.

       149.    JUUL carried this campaign out by: (i) intentionally designing a campaign that was

simple and would trigger an emotional response, particularly with young people; (ii) intentionally




                                                  39
designing flavored products that would appeal to teenagers and young adults; (iii) directing its

advertising to teenagers and young adults on social media; (iv) utilizing third party influencers to

amplify its message around the internet; (v) utilizing other social media tools, such       as hashtags, to

encourage participation and word-of-mouth messaging               by its customers; (vi) amplifying the
message through off-line advertising; and (vii) using a pricing and distributi

put the product within reach of youth.
                                                                                     "od"         signed to



         150.    JLIUL's advertisements consistently withheld materi                      ation about   the

dangers of the product. Through this long-term advertising campai                     was able to persuade

consumers, and in particular teenagers and young adults that its                   was cool, while hiding

from them the dangers associated with using the product                             of the viral nature of
JIJLIL's marketing, JUTIL promotions continue to reach                          JUIIL's deactivation of its
social media accounts

         3.                             II

         151.    Throughout the relevant                      ran a consistent, simple message on social

media that communicated to people,       ,\u"f.$ particular, teenagers and young adults that JUUL's
products were used by popular, ut      rgffi,,and     stylish young adults (i.e., an idealized version of an
                                       .,\Y
adolescent's future self) while    t$nS"t"    adequately and conspicuously disclose the nature or risks

ofthe products
         152. ln desi               campaign, JUUL knew that to increase the chances that content

goes   viral amongst            demographic,    it   needed to design a campaign that was simple, would

generate an em           response that would resonate with teenagers, and obscure the fact that the

product was            and addictive

                 To help   it   design these ads, JIJUL relied on various social media marketing

companies. In 2015,     ruUL worked with Cult Collective, instructing Cult Collective to design an
ad campaign that would catch      fire and reach customers who had "heard it all before." At the time,

JUUL was a young company, competing with bigger, more established companies with large




                                                       40
advertising budgets and high brand loyalty. The solution JUUL and Cult Collective reached was

to position JUUL as a modern product that represented             a better   way of life for young people. That

campaign was highly effective.

          4.       JUUL's Launch Campaign Was Targeted to Create Buzz Among Young

                                             's   release   in June 2015, JUUL

                                             at a youth audience.Ts The cam

                                             agery. The models were often                     gestures or poses




          155.    JIJUL's adverti            presented images depicting an idealized future self that

adolescents could achieve            ng up   JUIIL products.
          156.    The V             campaign advertisements featured young, stylish models and

rmages    of   attendees    UUL's launch parties and highlighted themes of sexual attractiveness,
thinness,                  rebelliousness and being         "cool." This Vaporrzed campaign targeted youth

using the              plate established by the cigarette companies decades earlier




7s
     Harty, J(IUL Hopes to Reirntent E-Cigurette Atls         with 'Vaporized' Campaign (Jun23,2015)
cuin1stigni2")Pt42,/ (as of July 5,2019).



                                                       4l
           157.   Often the Vaporized ads contained the phrase "Smoking Evolved," so that
consumers, and in particular youth, would associate JUUL with high tech and the latest generation

of cool products, like iPhones and MacBooks.

           158.   The color scheme chosen was similar to colors used by Natural Americans Spirit

Cigarettes, a leading brand of cigarettes among teenagers.                                }F
                                                                                       \@\
           159.   Nowhere    in the Vaporized ads did JUUL include any                      or prominent
                                                                                   "{9*
disclaimers about the dangers of nicotine or e-cigarettes as described abovpq$Xtate that JUUL was

unsafe for anyone    under   age26.                                          S-
                                                                            s""
           160. As the Cult      Collective creative director      explaffi, "We created        ridiculous

enthusiasm for the hashtag 'Vaporized,' and deployed rich                        activations and a brand

sponsorship strategy that aligned perfectly with those we                  dbe our best customefs."76
           161.   As part of the Vaporized campaign,             advertised on a l2-panel display over

Times Square.




           162               advertising of cigarettes has for years been unlawful under the Master

Settlement               reached between 46 states' attorneys general and cigarette companies, but

JIJTIL                  of that agreement's failure to foresee the rise of vaping products to advertise




76
   Jackler et al., JrJJL Advertising Over its First Three Years on the Market (Jan 31,2019)
Stanford Research into the Impact of Tobacco Advertising, Stanford University School of
Medici ne, htlp..ihob.+_p_gg*janfCrd. edLtitgbag cqJlai nbu h.l i gAti ansi
Jlilil..   fsl'h.qti,ns. $i+.nlblrl.t,rill'(as of July 5,2019). (Citing, Cult Creative JUUL case study
http://cultideas.comlcase-studyduul (last accessed Septemb er 21,2018)). (emphasis added)



                                                    42
its nicotine products in a manner that had already been deemed against public policy for other

nicotine products.

           163.   To ensure that its message would spread, JUUL utilized several other tools to put

its product in front of young people. First, it ran the Vaporized campaign in the front spread of

Yrce magazine's cover issue. Notably, Vice bills itself as the     "#l   youth media b           the world

and is known for running edgy content that appeal to youth. JUUL also                           a series   of
pop-up     "ruLIL bars" in Los Angeles, New York, and the Hamptons,                   pop-up restaurants

and bars typically aimed at attracting young, hip urban consumers                  S1 s   an activity which

would have been prohibited by law for a cigarette company on the                that it was against public

policy




           164.   JUUL's chief               officer, Richard Mumby said "while other campaigns tend

to be 'overtly reliant                                                                     year-olds using
                  77
the product."          Thi                                                                 cally aimed     at

convincing young                who were not previously addicted cigarette smokers to purchase JUUL

products, to                 use of JUUL appear fun and without long-term negative consequences, to

posltlon                e-cigarette as the e-cigarette of choice for young adults, and to introduce youth

to the   "ill   pleasure" of using the JUUL products.Ts

77
   Harty, JUUL Hopes to Reinttent E-Cigarette Ads tvith 'Vaporized' Campaign (June 23, 2015),
AdAge, hltp:,','adagc.t:ont./at'ticle,'cftto-strateW,.'iuul-lir.'pes-reiw;enf-e^cigaretie-ui.{s-
*twtrxri5Jr,1?qql42i (as of July 5, 20190
78
   Additional images and videos are available at

ofJuly 5,20\9).


                                                     43
          165.     JUUL promoted the Vaporized campaign on Facebook, Instagram, and Twitter.

The Vaporized campaign included the largest ENDS smartphone campaign of 2015, which

accounted for 74o/o of all such smartphone advertising that year and generated over 400 unique

promotions.

          166.     JUTIL also sponsored at least 25 live social events for its

Florida, New York and Nevada. The invitations to JUUL's events did not

was intended for cigarette smokers, was unsafe for anyone under 26,                           nicotine, carried

significant health risks or was addictive. Instead, the promised              a           "free #JLIUL starter
kit[s]," live music, or slumber parties. Photographs from these                      indicate that they drew a

youthful crowd. Use of sponsored events was a long                                ce for tobacco companies but

is now forbidden

         167   .   John Schachter, director of state                     s   for Campaign for Tobacco-Free

Kids, expressed "concern about the JUUL cam                           of the youth of the men and women

depicted in the campaign, especially when                      with the design." Mr. Schachter said "the
organization has noticed obvious trends                      to adolescents in e-cigarette campaigns such

as   celebrity endorsements, sponsors             various flavors."79

         168.      To the extent              aporl zed advertisements disclosed that JUUL products

contained nicotine, the warni                in small print against low-contrast backgrounds, making
them easy to overlook.                   comparison,   if   the same ads had been touting cigarettes, they

would have been                     display a health warning in high contrast black and white in a box

comprising     30%o         mage.




7e
   Harty, JLILIL Hope,s to Reinvent E-Cigarette Ads with 'Vaporized' Campaigpt (June 23, 2015),
AdAge, hllp:i,'cdttgr:.r'ttrn,'rn'{iclei'ot?ti-.ett'u.t€syijttul-hopcs*t't:itwenf -rt-t:igctt'tttie*d,t-
cttitrpttigtri2?p l'12' (as of July 5, 20190



                                                       44
        5.              JUUL Gave Awav Free Products to Get New Consumers Hooked
        169.     JUUL distributed free starter packs at the live social events described above in
paragraph 125-conduct forbidden for a cigarette company under the Tobacco Master Settlement

Agreement, because it lured young people into nicotine addiction and related harms. BeCore, one

of the firms responsible for designing and implementing JIfUL's live events                                           ..p$a     that "on
                                                                                                                       tQlf,"
                                                                           ^
average, BeCore exceeded the sampling goals set by JTIUL . . . average numQrlYsamples/event

distributed equals 5,000+." s0 (emphasis added).                              At      these events,                      distributed the
                                                                                                              6$"r.
appropriately-named JUUL "starter Kits," which contain a JUUL                                          u4Ab)rrtpods of varying
                                                                                                      ^s.t/
flavors. If BeCore indeed gave away 5,000 Starter Kits per event,                                   J(-il     effectively distributed the

nicotine equivalent of20,000 packs ofcigarettes at each of                                                     described above-or the

equivalent of 500,000 packs of cigarettes at all 25 events.


                                    Ttli .\tiiilii \r{ i'..\Ji i\liii

                                JUUL i A|Jii




                                       .{rr* ,:l\tr   i   il .' lI   i}fl i   {i>}\r i$r'k i:it!,




          $
         s'
80
   Jackler et aI.,IIJIJL Advertising Over its First Three Years on the Market, Stanford Research
into the Impact of Tobacco Advertising, Stanford University School of Medicine (Jan 3l,20lg),

July 5, 2019).



                                                               45
                           ri<\ ii :\tzjlt$:. i\{r $Si irn ilr i}:jrri.$.i.  i l:r..r }ilis l:{!rl$j $i $$:--i:*} ;: :i**
                           :nt \: :i:..Nr.i::-$.. i\:ii \s{j \StS t i\il'ii :i{R-\'t,$n{ :\* !\r. :t\ irrr(r)$s\-.: :}i;i
                           1i11i,:5;: ,1 i:qr11.1ri51rilN) ri,lii\ii. .-iiriii:j lil. t\r:il:j:t S.$ :rS i:$ li\rr s:\\t r.ji




                                                                                                                                ..N
                                                                                                                                o*




        170.     Though JUUL publicly                                                         in October 2017 that it is unlawful to free
samples of its products at live events,                                       continued to do so, sometimes through $1 "demo

events." Notably, promotions of this                            are prohibited                    for cigarette companies by the MSA

        171.     The effect-and                                           fLfLIL's Vaporized giveaways was to flood major
cities with free product which                    addictive nature would hook tens or hundreds of thousands                              of
new users, and to                          for the brand among urban trendsetters who would then spread

JIJUL's message to                           via word of mouth and social media. Similar campaigns have

long been used          cartels. This campaign unconscionably flooded cities with free samples                                           of
an addictive          with distribution focusing on the youth market. As a foreseeable result, JULIL

products         up ln the hands of non-smokers and youth, like Plaintiff, who used the products,

became addicted to nicotine and suffered severe health consequences.

       6.        JUUL Portraved Its Products as Status Svmbols.
        172. As tobacco companies have long known,                                                          young people-and adolescents in
particular-find security and a sense of identity in status symbols. Even after the "Vaporized"



                                                                              46
campaign, JUUL's later advertisements mimicked the look and feel of the "Vaporized" ads to

foster the image of JUUL e-cigarettes and JUULpods as sleek, stylish, status symbol. For example,

JlruL   developed and ran a series     of advertisements that were simple images of stylish young
people using JLI[IL.

         173. All     of these ads communicated to teenagers that JUUL was a proftkU.ing used
                                                                                     ",.@_
by   coo1, modem young people,     which JUUL, like all cigarette companies,       (dg}r is a powerful
message. None of these ads prominently disclosed the dangers of using

        174.     Other   ruUL   advertisements relied on graphic i                 the look and feel of

advertisements    by Apple, Google, and similar tech companies                 progressive and modern

reputations. Again, these ads resonated with teenagers      as   wel        made JUUL, and especially

the flavored pods, look like cool gadgets or software,                   akin to an iPhone or a hot new

app to download,     Like the other ads, none prominentl           osed the dangers of using   JUIIL
        175.     JUUL also consistently com                        to the iPhone through statements like

"the iPhone of e-cigarettes," which JUUL p                its website, distributed through social media,

and disseminated through its email camp                  iPhone is the most popular smartphone among

adolescents,   with 82oh of    teenagers              Apple's phone over the competition. JIJUL's
advertising images frequently i              pictures of iPhones and other Apple devices, including

iPads, Beats Headphones, M                 laptops. Through these images, JUUL presented its image a

"must have" technology              and status symbol, instead of a nicotine delivery system

        t76     B                ng an emotional response in teenagers, all of JIJUL's social media

advertising had                onal things in common. First, through the use of clean lines, artistic

arrangements,              text, and eye-catching graphics, JUUL ensured that the advertisements

would j um          to distracted teenagers who scrolled crowded social media pages on their phones

and browsers.

        177.     Second,   all of JUUL's advertisements reflect an understanding that social media
users in general, and teenagers    in particular, do not typically read long blocks of text on     social

media, and rely more heavily on imagery instead of text to convey a message. Many of the ads did




                                                    47
not include any warning about the dangers of JUUL or suggest to teenagers that the product

contained nicotine.

        178.   Moreover, where JUTIL's advertisements appeared to contain such a disclaimer,

this disclaimer was not typically seen when viewing social media due to the way the posts appear

in phones and browsers. In particular, Facebook and Instagram typically only pr.QFto users the
                                                                                       rC/"
image and a couple lines of text, and viewers who want to see the entire          pofrn\st click   on   it to
open it up and read the rest.

        179.   JIJUL's Instagram advertisements obscure those nic                         by placing them

in a location that requires the user to open up the post and                      can be seen   in JfItIL's
Instagram ads, the company consistently used brief text at the               ng of a post so that it would

to be a complete sentence with no further content. Thus,                      was never visible to anyone

viewing the posts in their main feed, and it was onl                 by a limited number of people who
elected to open the post and then read what was th                ly, on Twitter, a Social Media Platform

that is geared towards reading text, and                         where some users do read text, JUUL

typically did not include the disclaimer in                sements

        180.   Third, il.IfIL's adverti               were typically creative, giving them the look and

feel of "art." Thus, teenagers                   to the advertisements, holding their gaze on the ads for

longer periods of time, and b             more inclined to share the advertisement with others in their

networks, thus accompli                    's goal: turning consumers into salespeople.

        l8l.   Even             s   newgr' 'alternative for adult smokers" tagline suggests to adolescents

that JU[IL-use is a         of status as an adult, which happens to be an advertising theme cigarette

companles              youth for decades.




                                                      48
       7.        JUUL Used Flavors and Food lmagerv to Attract Teenasers and Downplay
                 Risks
        182.     JIJUL sells its JUlJLpods in                   a    variety of sweetened flavors. It even advertised some

of its flavors   as though they were desserts                       in themselves. For example, it advertised its                      crdme

brulee flavor using tag lines [ike "save room for JUUL" and "indulge in dessert without the spoon                                          "
                                                                                                                                ,N,-
JUUL used imagery lhat looked like ads for                          a     trendy coffee shop or restaurant.^aa)
                                                                                                                          Cl'
                                              N(\\$       :!L\\r1.\!i..t\\\r*\\\!

                                              {r.\},:ir{.ir}:+}:r            S:i.::,}\.:+

                                              i\\\\l   \\s\tj   s:\\r sxi.          sar :   ii\
                                              +s(.l i :Si\irir.\:...\{.\\.-.}!
                                              \S\.i\\\i\   r\\Ni..,\{$.:..i\i{
                                              :N\{.S a\\:\.\$!1\N\':\\'N\\\r.-n
                                              ,\)\\-\\) $\i\\i))       1i\r { }

                                              i\\\\\ Ss)\.a\\\l\r \\\\
                                              . \s.\\\.N.   i\i-\+\i

                                              l\\{x}i.ss...\\\si.'+\f               s\\s>

                                              \\S\\.\\\          !1\\..   \..\'s\\.i\\\....\

                                              (.'      i:r                                        n::
                                                                                                                            $

        183. Again, none of           these                                                             prominently disclosed that JUUL was

addictive and unsafe.

       184.      The tobacco industry                                         known that sweetened cigarettes attracted young

smokers. As discussed above, the                       anned flavored cigarettes for that reason.

        185.     The use   offl             appeal to youth has a marked effect on e-cigarette adoption

by young "vapers."    A                    found that that 81 percent of youth aged 12-17 who had ever

used e-cigarettes had u           flavored e-cigarette the first time they tried the product, and that 85.3




81
   Ambrose et al., Flavored Tobacco Product Use Among US Youth Aged 12-17 Years, 2013-
20 I 4 (Oct 26, 2015), JAMA 3 14(17).1 87 1- I 873
https:,".'j*nxttrcfi+ ot'lt,copt,'jotst'tttti,t,"'jttwa,fidlorlir:le ''316J{i9t}




                                                                               49
adults who use electronic cigarettes are more than four times as likely to begin using regular

cigarettes as their nonvaping peers, a new study has found."82

          187.     Research also shows that when youth see flavored ENDS liquids advertisements,

they believe the advertisements and products are intended for them.83

          188.     The use     of attractive flavors foreseeablv         increases the     risk of              addiction,

and e-cigarette related injuries, as traditional cigarette product designs                                  reducing the

unpleasant characteristics of cigarette smoke (e.g., addition of menthol to                               easant flavors)

have previously been shown to contribute to the risk of addiction.sa                              ll, adolescents whose
first tobacco product was flavored are more likely to continue usi                           acco products than those

whose first product was tobacco-flavored.

          189.     JUTIL's kid-friendly flavors included                               " Mint,   and Menthol. T4o/o       of
youth surveyed in a recent study indicated that their                        e   of a JUUL was of a flavored         pod.8s




                           o



8z
 Primack et                                                                            oking after Electronic Cigarette Use
Among T                                                                                Vol. 131, Issue 4,443.e1-443.e9,
!fr1.i.,},tr                                                                           tt:xt
83
      McKel                et al.,Youth say ads for flavored e-liquids are for them (Aug 29,2018), Addict
Behav. 9l'.164-170 j v)tl'tt' ne b i nl m. tti h. go v,'1tu b *r e d i 3 i) S i 4 3 {6 (as of July 5, 2019)
                                       "

8a
      How Tobacco Smoke Causes Disease: The Biology and Behavioral Basis for Smoking-
Attributable Disease: A Report of the Surgeon General, Chapter 4, Nicotine Addiction: Past and
Present (2010) 4'1y.t1t.1lsfui.1ltm.tih.grivibuuk:s,'Nfil{53{}17" (as of July 5tx,2019).
85
      McKelvey et al., Adolescents and young adults use in perceptions of pod-based electronics
cigarettes (Oct 19, 2018), JAMA Netw Open. l(6): e183535
,,uuitt,, n (' h i. tr l *a. ni h gav, ptu c, ar ti c l e s,'Ph fC 6 3 2 4 4 2 :,' (as
                       "                                                               of July 5, 20 1 9).



                                                             50
on the internet as a whole. Starting in early 2017, Google Trends reports a nearly five percent

increase in year-over-year use of the word "mango" on1ine.86

               192. "Cool" Mint became                  youths' second youth favorite flavor. The 2018 Duell Study

found 94 m{mL nicotine in a JUUL "Cool" Mint pod - nearly double the amount on JIJUL's "5olo

strength" label would suggest

              193. JUUL's               advertising emphasized the flavors               of   its               nicotine pods
Leveraging the flavors, JUUL advertised JUULpods as part of a m                                               paired with other

foods. In late 2015, JULIL began a food-based advertising                                                  ed "Save Room for

JIJ[JL." A play on the expression "save room for dessert,"                                           campaign focused on the

JU[ILpods' sweet flavors, and pairing them with foods                                               ed its crdme brulee nicotine

pods as "the perfect evening treat," using tag lines like                                  room for JUUL" and "indulge in

dessert without the spoon."                   In one 2016 email,                       y   suggested that users satisfy their

sugar cravings with              J[r[IL's highly-addictrve         nr                  "Have a sweet tooth? Try Brulee."

              194.       JUUL similarly promotedthe                              ey pods using images of ripe berries. JUUL

described its "Cool"             Mint pods       as   having         sp peppermint taste      with    a pleasant aftertaste" and

encouraged consumers                    to "Beat                             Heat With Cool Mint," and          in a Facebook
advertisement dated July 10, 20                                   urged customers to "start your week with cool mint
juulpods."87 Along with the                            green caps of the "Cool"         Mint JUULpods, the Facebook           ad

included an image               of al                  lPad.Id.

              I95.       JUUL                 red celebrity chefs to provide pairing suggestions for JUUL flavors

On Instagram and                        ,   JUIIL boasted about "featured chef' Bobby Hellen creating a "seasonal

recipe       to   pair            our brulee pod." On Facebook,                   ruUL     posted a link      to an article   on

                           about "what our featured chefs created to pair with our pod flavors."S8 JIIIJL



86
      hllps:.,',trentls,gtt*gle.(:{rilt/tt'et?{ls/'et1skn'e?iltrte-2til,4*06-0l9aZQ30lE-12-
{}   -;,!' Fea... l 1S& q...   rwrtgo
81
    httpts:,','cit-ta/sle.cr:nrthlkPI4TpJAFivt.rTy,l,iv,FFhn0,JSz.t{Hslrhz,?'ecEYls'XltuS{:dZRhh
88
   Facebook_10,
htlps:,i"airiahlc.com,'thllrPLYIpSAF!'iLrTti,,r:ityFFlnt{},1-\i:Xf{slda;,ired},-T9rmt,hjUel1 fuY.



                                                                        51
tweeted repeatedly about its flavors and encouraged its social media followers to share their

preferred pairings.




                                t\.\Li a::.::i\i\i {,-r: i.s{l:_(-.J (:i+js:rl)i\i>\t rir iN\i: Nit.i) +lI lx+j i\lsii't:rl
                                ir:i\ .."_ ri:nr lN : ::. ' j::i.'::'\. S\.:$ i:r. s{ :l\'\r\ {i::.. l:.\\$l                                    <-{
                                                                                                                                                :!N-
                                                                                                                                            .-(?1)"

                                                                                                                                           o\-
                                                                                                                                     "^($
                                                                                                                                    (s>
                                                                                                                               dg
                                                                                                                               'v

          196.      In several caffbine-pairing                                                                               devices or pods sit nert to cofl-ee

and other caffeinated drinks, sometimes                            with what3$ear to be textbooks in the picture. JIJUL's
coffee-based adverlisements suggest that                            JIJTIL^{Ni\                         be part of a comfortable routine, like a cup
                                                                             Q"{(r>
of coffee. This comparison to coffee was                            a-@ltional                           effort to downplay and minimize the risks

of IUUL, suggesting it was no more riskqSan coffee, a tactic utilized by tobacco companies for

decades to equate nicotine      with        caffpl#
                                                 ,{\-
          197   .   By positioning l@Dpods as a delicious treat rather than a system for delivering                                                             a

highly addictive drug with                                 side effects, JUUL unfairly led consumers to the conclusion

that JUULpods were n                               thy (or at least essentially harmless), but also a pleasure to be

enjoyed regularly,              guilt or adverse effect.

          I 98.               ng its nicotine pods' flavor profiles on sweets, naming its nicotine pods

after those            and using images of the sweets in JUULpod advertisements, JUUL conditioned

Vlewers             advertisements        to associate JTIUL with those foods. Through this conditioning
process, Defendant sought to link the sight or mention of                                                      fUUL products to mental images of the
fruits and desserts in JUIIL's advertising, which would in turn trigger food-based physiological




                                                                                    52
arousal including increased salivation and heart rate. These physiological responses, in turn, would

make fUUL use more appealing.

         199.     By 2017, ruUL knew that the foreseeable risks posed by fruit and candy-flavored

e-liquids had materialized. A significant percentage of JIJTIL's customers included adolescents
                                                                                                                  89
who overwhelmingly preferred Fruit Medley and Crdme Brulee over T
Instead of taking corrective action or withdrawing the sweet flavors, JUUL                           ized on youth

enthusiasm for its products.

         200.     JIJTIL disingenuously asserts that            it did not                        appeal to young

people, including Plaintiff. After 11 senators sent a letter                                      ng its marketing

approach and kid-friendly e-cigarette flavors like Fruit Medl                            Brulee and Mango,    Jt\lL
visited Capitol Hill and told senators that it never                                     to appeal to kids and did

not realize they were using the products, according                          staffer for Sen. Dick Durbin (D-I11.)

JIJUL' s statem ents to Congress-whi ch paral I el                    protests ofinnocence by tobacco company

executives-were fal se.

         201.    In November 2018, in                      to litigation and other mounting public pressures,

JUTIL announced that it had "stopped                        retail orders" for many of its flavored JUlILpods,
                                                      e0
such as mango, crdme brulee,                               But JLITIL's promise is misleading. JUUL has only

refused to sell them directly to          ers, but   it still manufactures and sells the JUULpods. The pods

can still be purchased on               te by persons under age         26. JUUL also continues to sell "Cool"
Mint in gas stations                that the flavor is incredibly popular with youth and           will   become the

de facto favorite            s   to other flavors is removed

         202                 responsible solution to prevent flavored JUULpods from getting into the

hands   of         people is to stop manufacturing them.


8e
   Truth Initiative, JU(lLfails to remove atl of yotih'sfavorite flavorsrt om stores (Nov 15,
2018), htips:i,'#urttini{iatite.org,?tt:tts,.'jrrul.jhils*t'ema,-e+tli*.1,o2,t|rt-ttn'r;yife--ilcnors-st{n"es (asof
July 5, 2019).
e0
   Kaplan & Hoffman , Juul Susperul,s Selling Most E-Cigarette Flavors in Stores (Nov 13, 2018),
The New York Times,'v'\iit+'.ttytitne,t.r;r.ltr,'2ii !?ii I ! ,'13,'!tet:tlth,jrsi-ct:igor<{te.r^vctpiitS:-
ie{n{ig:err'.ftlwl (as of July 5,2019).



                                                           53
        8.
                  P

        203.      The cigarette industry spends $8.6 billion a year                   in point-of-sale   ("POS")

promotions-or almost $990,000 every           hour.eL     In a2009 study of adult daily smokers, unintended
cigarette purchases were made by 22percent of study participants, and POS displa                           nearly

four times as many unplanned purchases as planned purchases. Id. at 4. Y                              smokers, in

pafticular, are more likely to make unplanned tobacco purchases in                                        of     POS

advertising.ld

        204. Studies show that tobacco use is associated with                            to retail advertising and

relative ease of in-store access to tobacco products. Some studies                    shown that youth who were

frequently exposed to POS tobacco marketing were twice                        y to try or initiate smoking than

those who were not as frequently exposed. Frequent                         to tobacco product adverlising and

marketing at retail normalizes tobacco and                            youth over time and makes them more

likely to smoke. POS marketing is also                              youth brand preference. Research shows

that young adult smokers prefer the tobacco                    marketed most heavily in the convenience store
                                                 .L
closest to their schools. Before its I aunch   i{') 015, JUTIL and Cult Collective developed innovative
                                               \()i

packaging and creative in-store                       t would carry their message through into stores.

        205.     In particular,                       bright, white packages. The packaging looked similar

to iPhone packaging, which                knew would resonate with young people, and because                it   was

solid white, the                        out and caught people's eyes when displayed in store shelves.

This packaging                sD efendant's online marketing of JUTIL e-cigarette             as   "the i-Phone of

Ecigs," thereby               them as a cool, fashionable item to own and use. JUUL posters and signs

at the point             also promoted JUUL's flavors. From 2015 through late 2018, JUTIL promoted

JUTIL              and   JUIIL flavors at the point of sale without disclosing that the products contained
nicotine or warning that the products could lead to addiction. Instead, JIJUL's promotions

displayed the colorful JUULpod caps and their food-based names while omitting that JUUL
er The Truth
             About Tobctcco Intlustry Retuil Pructice.s,           Truthlnitiative,

July 5, 2019)



                                                          54
delivers nicotine, is addictive, carries risks ofstroke and other cardiovascular events, and is unsafe

for anyone under age26.

          206.   For many, fUIIL's POS materials provided an introduction to the brand. Because




JIJUL'S          materials omitted the most material features     of J[fUL's product-that it is      a

powerfully addictive nicotine delivery system, unsafe for anyone under age 26-adolescents who

saw   JtIIL's   POS and were later offered a JUUL would have no reason to think that what they

were being offered   ruUL   contained nicotine, or posed risks of addiction, or was unsafe.




                                                  55
         9             JUUL Used Social Media to Inundate Tareet Consumers. Particularlv
                       Youth" With Messagins Promotins Its Nicotine Products
         207.          JIJTIL not only designed its advertising with an eye to what might be appealing to

young people, but set about disseminating those ads to ensure that young people see them.                           ruI[
set out to advertise on at least three major social media platforms: Instagram,                                   ook, and

Twitter, and disseminated the information in various ways across the

         208.          On information and beliel JIruL maintains active                                       social media

platforms, including Instagram, Facebook, and Twitter, where JUUL                                     nearly 5,000 times

in 2017 alone. As of          20 I 6, 76 percent       of American teens age     13 -   I        Instagram, 66 percent   of
teens use Facebook, and 44 percent of teens use Twitter.e2 Whi                                  continues to maintain its

Twitter page,          it   deleted nearly        all content from its                      and Facebook pages around

November of 2018, in response to lawsuits

         209.          JUUL was able to deliver content                       on social media using two approaches.

First, it could post its advertisements directly to                         page, where it would be viewed by those

who followed JIJUL, and those who shared                                 ("Unpaid Advertising"). And it could engage

in paid advertising, whereby it                   could             specific demographics of people to ensure they

received its adverti semen ts {"Pai d                       si   ng").
                                                   fl$@i
          2lO.         With respect to UA$N*Advertising, Instagram was the centerpiece of JIJUL's teen-
                                                \J
focused advertising blitz                               is used overwhelmingly by           teenagers.   At   least 72Yo of

teenagers in the United                              an Instagram account, and at least 630/o ofteenagers between

the ages of 13 and                   use Instagram every duy." While increasingly more adults are using

Instagram, this                       a recent development, and thus, advertisers            typically only use lnstagram

ifthey   are i                in marketing to young people, especially teenagers.

              \\-i/
e2
  Snapcha.And Instagram Are The Most Popular Social Media Platforms Among American
Teens, The Associated Press-NORC Center for Public Aflairs Research,

saci *l -ne   hu   orlrs-far +e   ei?s"   rr.yrx (as of July 5, 20 19)
e3
  Smith & Anderson, Social Media Use in 2018: A majority of Americans use Facebook and
YouTube, but young adults are especially heavy users of Snapchat and lnstagram (Mar 1, 2018),
Pew Research Center, tilvt,w.ltt:tvinternet.tirg,'2tt lS,'{}-?,'01,',ttit:isl-tned.is-ttse-iyt-2018,'(as of July 5,
zote).



                                                                    56
          211    .   Because of the way Instagram delivers content, Instagram allowed for fast, effective

delivery and sharing of its graphic, simple messages. Users would see these images simply by

scrolling through their feeds.

          2I2,       JIJTIL also disseminated Unpaid Advertising across social media through its use               of
hashtags. Hashtags are simple phrases preceded by              a#, and they operate     as a                      ng

posts. Authors of posts use hashtags         if   they want their posts to be                         seen by people

outside of their networks. On most social media platforms, users can                                   on by doing a

search   for a hashtag with that key word. Thus, people interested                            could enter into the

search bar on most Social Media Platforms *#JIJUL"                   to find         that include that hashtag.

Instagram takes       it   one step farther and allows users to set               accounts so that posts with a

certain hashtag are automatically delivered to their feed

          213.       JIJTIL's hashtag marketing played a                    role in the viral spread of JUUL
between teenagers. The use ofhashtags in soci                     a advertisements "can be used to get your

content in front ofa bigger audience, raise                    s about   your brand, target   a   very specific group

ofpeople, boost your SEO, and use hot                     and topics to your advantage.ea Hashtags are "the

best weapon in your arsenal" aside                             marketing" for getting content "in front of its

intended audience." Id.                                marketing, brands can join        in on trending       topics,

engagrng

industry"

company'

campaigns                              of branded hashtags is user-generated content: "Every time a user

puts one    of                   hashtags inside one    oftheir posts, they are increasing your presence on
social                 promoti ng the branded hashtag, and the related content, to the user's followers.

Id.   (emphasis added). Through successful hashtag marketing campaign, brands can create




ea
     Ryan, Hashtug Marketing: How to LIse Ha,shngs             for Better Marketing Campalgns, Mention,
cctixltrtigns,i (as of July 5,2A19).



                                                          57
communities through which "followers will not only be able to communicate via chat or messages,

but also connect with each other by using your hashtag." 1d (emphasis in original).

              214.       From 2015 through 2018, JUUL used hashtag marketing consistently on Twitter,

Instagram, and Facebook to promote its products. In various posts, fLfUL would slip in hashtags

so that their posts would be found by young people. This post is not a paid                    uOu.$-rn"nt, but a
                                                                                                 \@)'
post to JUUL's Instagram feed. JUUL used #TBT, which is an acron Y@;'For "Throwback

Thursday." Throwback Thursday is a popular meme on social media, an                                    are especially

likely to understand it and use it. Thus, any teenager who had                el               ow the hashtag TBT

would see this post when they logged into Instagram that day                                 no one would see any

warning regarding nicotine unless they actually opened the                           JUII    frequently used other

hashtags that would be used by teenagers to push their                         to them across social media, such

as    #icymi ("in case you missed it").

              215. JIIIL            also used hashtags to                 users into salespersons through unpaid

viral marketing.

              216.       Despite     ruUL                      of its social media accounts in November 2018,
"the vibrant community of #juul li                          including an abundant representation of youthful

postings."es "The                  [[IL                 on. It's immortal. It's still viral in peer-to-peer teen

promotion."e6

              217        In di                              sing, the Social Media Platforms allow companies

like JUUL to                                                , to   select precisely what demographics       of   people

should be                             ts advertising. Social Media Platforms create intemal profiles for            the

consumers tha                      them, tracking their online activity to determine their likes, habits, and

                               When advertisers pay to disseminate ads, they can choose to target those ads

so that they are received only by people whose digital footprint suggests an interest or


e5
   Robert K. Jackler, M.D. et al, JUTIL Advertising Over Its First Three Years on the Market
(Jan.2l" 2019).
e6
   Quote by Robert K. Jackler, M.D., in tr.lins.,,il.rr_y,r_ri.yea".qcr[ri1?!.l9l,li,?_5_i.18.!949i],1-',;pe:i-UuLg:.
c   i$qrelt   *   grArk_e,ii::9.




                                                             58
predisposition to the product. JUUL would have had the option to exclude teenagers. It also could

have elected    to narrow its target audience to people with an interest in tobacco products, if it
wanted to reach and convert non-smokers. Or            it could target a broader audience of people whose
digital footprints did not reveal that they were smokers.

          218.   While JIJIIL's precise targeting methods are unknown, on informftk                unO   belief,
                                                                                        "-(aJ-
young people like Plaintiff are known to have been exposed to JUUL's Paid @lbrtising while on

social media, suggesting that JUUL did not narrow its target audience to                 smokers

          219.   Moreover, regardless of to whom JUUL targeted                                   fUlll's    use

of Paid Advertising was aggressive, and had the inevitable result                   ng teenagers, including

Plaintiff. Paid advertising can be shared and liked just         as                sing. JUTIL relentlessly

advertised to its targeted audience, across           all   Social        Platform s. Plaintiff saw      JIIIL
advertising on a near daily basis, regardless of what                   he used. The continual use of Paid

Advertising increased the pressure to buy, and i                 quitting harder due to the fact that he was

exposed to the advertising all day long                      phone and other personal electronic devices.

          10.

       220       To broaden the reach                         JUUL used "influencers" to push the product

to young people. Influencers are               -social net worth" individuals who have developed large

social media followings    -   i.e.,            kids" of the social media world. People follow influencers

because they tend to deli              of high quality, interesting photos and content, and because they

are known to be

       221.      Vi            tastemakers and trendsetters by their followers, influencers are          pized
sources   of                       on social media networks, Companies seeking to market products

often will            uencers to advertise their products, similar to the ways        in which they utilize
"product placement" in movies. They seek out influencers with large amounts of followers in their

target demographic, and        will offer     these influencers money or other deals to promote their

products. The influencer then          will   create various posts on social media using the product.

Typically, these posts are images of them using the product, but sometimes these posts will include




                                                       59
videos, longer written reviews, or other information about the product. Influencers often include

in these posts company-endorsed hashtags or links to the company's website to try to direct their

followers to learn more. The company gets the benefit of having word-of-mouth advertising, and

the influencer is able to attract more followers because those followers want to stay in the loop

about new products and deals. While influencers operate on all Social Media         flaSffiis,   most   of
                                                                                    r(7l"
them rely primarily on   Instagram                                                 (;-
       222.     JUUL relied on influencers to carry out its viral                                JIJUL'S

reliance on influencers appears to have begun around June 2015,                     listed a position on

its website for a three-month Influencer Marketing         Intern.   eT
                                                                             described the position as

follows: "The Influencer Marketing Intem will create         and            blogger, social media and

celebrity influencer engagements. . to build and                            ate relationships with key

influencers in order to drive positive commentary                              through word   of   mouth

and social media channels, etc."   (Id.) JIfUL's           to solicit influencers appears to have been

underway for years; until December 2018,                website still called for individuals to "Join the

JUTIL influencers." Applicants were req             disclose their profile information for Instagram,

Twitter, and Facebook, as well    as        other blog and vlog platforms, suggesting that JUUL

was interested in understanding           the influencers could help JUUL reach its targeted youth




       224.     JUTIL used or ratified multiple accounts across many social media sites to reach

young people, even encouraging users to JIJTIL at school.




Nov 14,2018).



                                                   60
           225.       JUUL also enjoyed the benefit of third-party promoters who reached hundreds of

thousands of young people.

           226.       Cigarette companies are prohibited from conducting any of the practices described

above under the Tobacco Master Settlement Agreement. Activities such as product placement in




            11.


           228. Cigarette companies for years sold                                     cigarettes at lower prices that

young smokers could afford and used discounts                                 promotions to ensnare them. JUUL is

no different. It not only designed a marketing                               to reach young people and entice new
smokers, but it priced its products in such                           ensure they would buy them

           229. A pack of four                                  ch, according to JUUL, is the equivalent of four

packs of cigarettes, costs                                  l3-$20. JIJ[IL's website charges $15.99 for a pack of

fUUlpods, or about $4 per                              By contrast,   a single pack   of cigarettes in Connecticut costs

approximately $9, and $13                           York.

           230.      For                          directed all of its product to gas stations. JLIUL knows that

teenagers and those                  to smoking are likely to frequent gas stations and convenience                  stores

rather than                        By distributing in those kinds of stores, JUUL would increase the chances

that these                      d purchase the product.

                     To further drive curiosity and interest, and make                   it   so its target audience, and

especially teenagers, would purchase                  ruUL, ruUL instructed retailers to display the product in an
unusual fashion. Whereas cigarettes and other tobacco products have long been kept behind the
e8
     Kelley, JL\UL Sales Among Young People Fueled by Social Media,                           Says Study   (Jun 4, 2018),

pe op Ie -fu e i e d-h.v-s s ;I e1 -m e d,' (as   of July 5, 2019).



                                                                61
counter, JUUL designed display cases that would sit on store shelves. JUUL intentionally designed

the clear display cases so that the bright white, sleek packaging and the flavors would catch

consumers' eyes and make them interested in purchasing the product.

         232.     JUUL knew that by asking retailers to display JUUL products separate from other

tobacco products, and within arms' reach, it would also suggest to consumers that               &t       was safer

than traditional cigarettes and that it was not an addictive        drug.
                                                                                              \@'
                                                                                             Cj.:
         K.                  U     N
         L-r -t   Between 2015 and 2018,         ruUL   sent around 200 emai                ons to customers and

potential customers. JffLIL's email subscription list was not                            and, until recently, users

who failed the age verification requirements on JUUL's                          age were nevertheless added to

JIJLIL's mailing list and emailed a coupon for            a                a Starter Kit. The JUUL emails
promoted retail locations, flavors, discounts, and                   a smoker" programs. The emails also
promoted JUIIL'     s fi   nd-a-store locator.

         234.     JUTIL also used emails to                   surveys. Because JTILIL's emails were not age-

restricted, neither were their surveys. On                    on and belief,   ruUL      thus collected data from

minors. JUUL paid customers, includi                     up to $30 to complete some surveys

         L.                                                        Y
                  Worked
         235      Within a few               of the JIJUL's commercial         release   in June 2015, a former
JUUL executive                         the New York Times that JUUL            "quickly realized that teenagers
were, in fact,                    s] because they posted images of themselves vaping JUULs on social

media."99

         236.               tracked and closely monitored usage among youth through social media,

online            YouTube videos, hashtags, likes, email lists, and myriad other sources.




ee
   Richtel & Kaplan, Did Juul Lure Teenagers and Get 'Customers for Ltfe'?: The e-cigarelte
con puny says  it never sottght teenage u,sers, but the F.D.A. is investigatittg whether Juul
intentionally marketed its devices to youth (Aug27,2018), The New York Times,
www.nytinres.com/20I810Bi27iscienceijtrul-vaping-teen-marketing.html         (as of July 5,2019).




                                                        62
        237.       By the end of2015, young people had posted tens ofthousands ofvideos                    on

YouTube demonstrating ways to                    "IILIL in school" and in other locations   without teachers,

coaches or parents finding out.

        238.       From the outset, JUUL was well-aware that a huge portion of its sales was going to

persons like Plaintiff under age 26,but did nothing to curb, prevent, mitigate              th$rms    that its
                                                                                           r€r'i"
products could     cause                                                                 f j.-
        M.                                                              and                            tion to

                                                                               o
        239.       JIJUL's marketing and product design efforts                      wildly successful. Since
its launch, JUUL is now the fastest growing e-cigarette in the                     Because the JUUL delivers

more nicotine in a shorter amount of time than any                                 delivers that nicotine in a

sweetened vapor that causes no irritation, and does                        a concealable device that can be




        240.       Because        J[IIIL's              turned the JUUL into a status symbol for teens, the

acute nicotine addiction a                              is frequently reinforced by the idea-which     JUTIL

spread-that ruUL use is ry@"cool" popular kids do in high school. As a result, the medical
                                       -Q,   '
community has found irs@)l-equipped to develop a treatment for JUUl-addicted youth,                         as
                                  \,
evidenced by a-     JanuN;)Otq pOA-sponsored meeting concerning the role of drug therapies in
                      ir   /o:'
treati ns e-ci sarefieGe.
                   u'\\
                   rs
        241. ,^QhA vaping epidemic caused by JUUL has swept the entire nation in a short period
           ,.ra\
             \\'
of time. GDecember 28,2018, the University of Michigan's National Adolescent Drug Trends

for 2018 reported that increases in adolescent Electronic Nicotine Delivery System ("ENDS")




                                                           63
vaping from 201 7 to 2018 were the"largest ever recorded in the past 43 yearsfor any adolescent

substance use outcome in the           y.5."   100



           242.   The percentage of       l2th       grade students who reported vaping nicotine almost doubled

between 2077 and 2018, rising from I lo/oto                 21o/o. The   ten-percentage-point increase in 12th grade

students who reported vaping nicotine (an indicator of nicotine addiction) is                      "t*ic$arge            as the
                                                                                                      ".(alst''
previous record for largest-ever increase among past 30-day outcomes                          in tZt@pe." Id. "One in
five i2th graders vaped nicotine in the last 30 days in 2018." Id. And                                            controls over

50o/o    of the e-cigarette market, and was released immediately                                    the jump in vaping
prevalence      from   l1a/o   of teens to 2lo/o, the entire increase in v                     prevalence since 2016 is

attributable to JUUL.

          243.    FDA Commissioner Dr. Scott Gottlieb                                         the increase in e-cigarette

consumption as an "almost ubiquitous                    -   and                    -   trend" that is responsible for       an

"epidemic" of nicotine use among teenagers. l0l                           rapt d -indeed infectious- adoption             of e-
cigarettes "reversefs] years of favorable                                nation's fight to prevent youth addiction to

tobacco products." Id. The Commissioner                             ed the two primary forces driving the epidemic

as    "youth appeal and youth access to                       tobacco products."         ld
          244.    Within days of                      s declaration   of an epidemic, Surgeon General Dr. Jerome
Adams also warned that the         "            c of youth e-cigarette use" could condemn a generation to "a

lifetime of nicotine                      associated health risks."          102



          24s     Even                         are the challenges associated with getting kids to quit JUUL

once they start                aggressive social media campaign puts JUUL advertisements before them


loo
      Prieur,         Adolescent                            in 2018 (Dec 17, 2018), Institute For Social
                   niversity of Mi            sr. um i c h. e du /n ew s -e ve nt sth ew s -
                                             0IB/ (as ofJuly 5,2019).
l0IFDA launches new, comprehensive campaign warn kids
                                                to                  about the dangers of e-cigarette use
as part of agency's Youth Tobacco Prevention Plan, amid evidence of sharply rising use among
kids, U.S. Food & Drug Administration, (Sep 18, 2018),
www.fda.got rNewsEvents/Newsroom/PressAnnouncements/ucm6207\B.htm (as of July 5 , 2019)
    Surgeon General's Advisory on E-cigarette Use Among Youth (last updated Apr g,20Ig),
102

CDC, www.cdc.gov/tobacco/basic information/e-cigarettes/surgeon-general-
advisory/index.html (as of July 5,2019).



                                                               64
every day, all day. Those that want to stop thinking about            it   are faced with advertising when

engaging in their regular activities. And even while JULrL has purportedly stopped advertising on

social media in recent months, its hashtags, imagery, and impact live on, as there remain nearly

524,000 posts and counting on Instagram featuring the #juul hashtag as of July 8, 2019.

          246    Moreover, many medications for breaking nicotine addiction , ur"Qffirou"d only
                                                                                        a.@-
for adults.
                                                                                       Clo-
          247    The inadequacy ofquality control and other standards in                           of JUUL

raises additional, serious public health concerns regarding youth                    and use. For instance,

actual nicotine concentrations in JUUL can vary from advertised                     sometimes signifi cantly

exceeding the advertised concentration of nicotine. Because                          on of nicotine in JUUL

pods is already staggeringly high and potent,                              over the advertised amounts can

increase the risk that users could become addicted or               ence nicotine poisoning, or experience

a spike in blood pressure which can result in                   s   or death. A related concern is the lack

of full disclosure of all ingredients in e-liqui           of which can also cause harm when inhaled.

          N.


          248.   In order to i                   a diverse, wide-ranging advertising scheme, designed

forthe sole purpose of deliveri                 e-cigarette products to young consumers, JUUL worked

in concert with an array of                  research and development, and distribution professionals.

          249.   JIJUL'S               and marketing relied on the ideas, strategies, and advice          of
marketing and publi               entriles

          250           entities, Defendant Altria and Fictitious Defendants 1-13, willingly and

knowingly               advertising expertise to JUIIL,      fully aware that JUUL would use          these

adverti          to target, sell to, and ultimately increase the number of young people consuming

nicotine via its products.

          25I.   Defendants used their knowledge of how young adults use social media, interact

with social media posts, and are influenced by such posts, to create an advertising strategy designed




                                                     65
to consistently, relentlessly, and exploitatively induce young adults and teenagers to use JUUL's

JUUL e-cigarette products.

        252.        Defendant Altria and Fictitious Defendants 1-13 provided their marketing services

knowing that the marketing slogans, advertisements, and advertising methods they created were

deceptive, provided no meaningful warning to users, and would necessarily misl                      otherwise

falsely suggest that JUUL's JUUL e-cigarette products were not                                  addictive, or
otherwise safe for     use.                                                        "a&
                                                                                  *t(\-
        253.        Defendants expended time, money, and effort            in   a1@,F'to design, create, and
                                                                            f-r\"
implement and pervasive advertising scheme whose sole purpose'b\#o exploit and influence the

minds of young adults into associating social status,                                ty, and success with the
purchase and consumption of JUUL's JIJLIL e-cigarette

        254.        Defendants essentially used the pl                of   cigarette and tobacco product

advertising implemented by companies such        as                   in order to market JUUL e-cigarette

products to young adults

        o.

        255.        The teen vaping           was by design, not by accident.

        256.        When JUUL             developed, the FDA's regulations on tobacco products were

vague as to whether they                to vaping devices. Because the regulations did not explicitly

identify electronic                      that dispensed tobacco and nicotine as a regulated product,

JUTIL interpreted                 atrons to mean that      it could sell its dangerous products to    anyone,

regardless     of            and that   it did not have to comply with the advertising           and labeling

restrictions                  other tobacco companies

        2           As other vaping companies began to enter the market, JUUL no doubt knew that

this gray area was unlikely to stay gray for long. Knowing that the clock was ticking, fUUL went

on a wild spree to get as many young people addicted as possible while                it still viewed itself   as

"unregulated." The aggressive advertising described above was designed not just to sell the




                                                      66
products to teenagers, but to sell the product to as many teenagers as possible while            it still   had a

plausible defense to any assertion that it was violating FDA regulations. By hooking teens, fLILIL

not only ensured it would have loyal consumers for decades, but those teens would influence their

friends.

           258.   Moreover, by pumping social media platforms full of images            of              people

having fun while JUULing, JUUL ensured that everyone from adults to                                     would

think JUULing was a cool, fun, and safe activity. Just         as RJR Reynolds               with Joe Camel,

even very young children would in turn be more likely to form                           flve associations with

the tobacco product and be more susceptible to trying it in the

           259.   In20l7,   the FDA announced that      it wouldbe        steps to regulate vaping devi ces

such as JUUL and other ENDS. Regulations were                           ultimately went into effect in late

2018. But the damage was done, and it was too late                      Plaintiff, because he was already

addicted to nicotine with just one use of a JULIL

           260.   ln 2018, after the FDA                        gation and lawsuits were filed, JIJTIL set

out to rewrite its history. It has rem                   its website and much of the internet images of
glamorous young models seductively                   ng clouds of vapors. JIJUL's website now pictures

middle-age adults in non-gl                      ngs and suggests that JUUL solely exists for the benefit

of adult smokers looking for                    ve. Although JUUL now markets its product        as a smoking

                                       ,r),
cessation device ("Switch                     it has not received FDA approval   as a   modified risk tobacco

product or as a ni                            therapy, and JIJUL's e-cigarette has not participated in any

FDA approval                    yzing its risks and benefits. While ruUL has also announced some

half-hearted                measures to reduce access to young people, the cat cannot go back in the

bag   The                      campaign and images live on, the candy flavors are still available, and

the product remains designed to maximize the nicotine delivery for young people, leading to

devastating health consequences.




                                                        67
        261.    To this day, JUUL has not disclosed the health risks associated with its products,

has not recalled or modified its products despite the known risks, and continues to foster a public

health crisis, placing millions of young people in harm's way.

        P.



        262.     It is well-established that flavoring additives and raw ingredi             in JUUL e-
                                                                                      103
liquids are known causes of lung injuries when inhaled in the workplace

        263.    Safety and toxicity analyses in the context of                   quids have also been

published in the medical and scientific literature

        264.     In2016, Tierney, et al., performed an analysis          ingredients in several popular

flavors and brands of e-cigarettes. They found that the                on of artificial f'lavor chemicals

in e-cigarette fluids are sufficiently high for inhalati         osure by vaping to be oftoxicological

concern. Also, the researchers found that certarn            ng additives appeared to be popular across

all brands such as vanillin, ethyl vani llin,              and ethyl maltol, benzaldehyde and benzyl

alcohol, ethyl butyrate and ethyl acetate.              of the JUUL master formulations and ingredient

lists for flavored JUUL pods identify            of these same popular toxic ingredients studied by
Tiemey.loa

        265                            ned the effect of popular e-cigarette flavoring on cells. The

authors found                       to diacetyl, cinnamaldehyde, acetoin, pentanedione, o-vanillin,

maltol, and                         cotine caused cytotoxicity dose-dependently. Mixing a greater

variety of flavors           in an even greater cytotoxicity and cell-free ROS levels compared to

treatments           vidual flavors. lo5


 103
    Flavorings-Related Ltmg Disease, Exposure To Flcn,oring Chemicals: Wat Are
 Flavorings/, National Institute for    ational Safety and Health (October 3,2017),

     Peyton A           , et a1., Flm,our       in e lectronic cigarette fhids, T ob Control,
 ?,l:el0-e l5 (Apr. I 5, 201 5).
 I05
     Thivanka Muthumalage, et al., htflumnratory and Oxidative Responses Induced by Exposw'e
 to Commonly Used e-Cigarette Flavoring Chemicals and Flatored e-Liquids r'vithout Nicotine,
 8 Frontiers in Physiology 1130 (2018).




                                                   68
        266.          Talih, etal. analyzed the characteristics and toxicant emissions of JUUL and found

that fUUL aerosol contained numerous toxic carbonyl compounds including formaldehyde,

acetaldehyde and acetone, all known carcinogens.106

        267.          Omaiye, et al. performed an analysis of the ingredients in a number of chemical

flavored ruUL pods and found that they were cytotoxic when exposed to human ffichial cells.
                                                                                        r@'
The study found the following known harmful chemicals in the JUUL e-lg-$)Ys including: 2-

methoxyphenol; 2,3,5-Timethylpyrazine, 2,5-dimethylpyrazine; isOB$Bol;                     ethyl   maltol;
                                                                                */(\-
benzaldehyde; 4-terpineol; maltol; hydrocoumarin; vanillin; ethVl            X&blh\; phenoethyl alcohol;
benzyl alcohol; p-Cymene; corylone; and pulegone. They also$Lnd the following irritant
                                                                       rr4
chemicals included: p-Anisaldehyde; eucalyptol; ViOen!@i piperonal; linalool; methyl

anthranilate; beta-Damascone; benzaldehyde PG acetal;.{Dma-terpinene; ethyl anthranilate;
                                                             . ..)"
alpha+erpineol; delta-decalactone, gamma-octalaton$-Hecen-1-o1; ethyl isovalerate; beta-

undecalactone; hexyl acetate; acetylp urazlne,                               ethyl 2-methylbutanoate; and

menthol. In addition, they found the fol                              ly   hazardous chemicals included

thymol, ally hexanoate, alpha-pinene,                     and limonene.loT

        268.       Another study                  2019 examined the artificial flavoring additives in e-

liquids in JUUL pods. The                       uded that the cumulated data suggested that artificial

fl avors induce   oxidative              ammation, epithelial barrier dysfunction, and DNA damage in

lung cells. Specifically,               crdme brulee and cool cucumber caused epithelial barrier

dysfunction in    1                 Moreover, all flavors damaged DNA upon exposure in monocytes.

The findings inc                      mitochondrial superoxide generation, IL-8 infl ammatory cytokine

response, IL-8                tory cytokine response in monocytes, and OGE2 response in monocytes.




 106
     Talih S, Salman R, El-Hage R, et al., Chqracteristics and toxicant entissiorts of JUUL
 elecfi'ortic cigarettes, Tob Control, 28:678-680 (2019).
 tu' Esther E. Omaiye,
                          et al., High-Nicoline Electronic Cigarette Prodacts: Toxicily of JUUL
 Fluids and Aerosols Correlates Stronglywith Nicotine and Some Flat,or Chemical
 C oncen tr ati on s, Chem Res Toxicol, 32(6). 1 05 8-69 (June 1 7, 2019).




                                                     69
All findings    are a known cause       of acute and chronic lung injuries, as well as other serious                        and
                          108
signifi cant inj uries.

         269. A number of other studies have examined the effects of exposure                                   to inhaled
flavoring additives in e-liquids and determined that inhalation of flavoring additives in e-cigarette
                                                                                                          <.(
aerosol carry asignificant risk of toxicity and other injuries.lOe
                                                                                                     {@"
                                                                                                         -\S
         270.      In addition, there is evidence that combining a number of fl avdrihs additives into
                                                                                 \,)                      "
an eJiquid formulation can significantly increase toxicity.lr0

         271.     Despite the body of evidence demonstrating a                                   sk associated with the

flavoring additives used in JUUL e-liquids, Defendants failed to                             consumers or the public,

including Plaintiff of this risk thereby recklessly disregardi                      safety of the millions of JUTIL

users throughout the country, including millions            of                        young adults who were non-

smokers.

         272.      Upon information and belief,                  ant   JUUL entered into an agreement in
California with Defendant Mother Murphy's                              Altemative in or around 2014 wherein

in conjunction with       IILIL, Mother            s     Alternative designed, manufactured and supplied
 108
     Thivanka Muthumalage, et al.,                     .fl avor e d p od s   in   duc e   infl amm ati orr, epi the li al
 bsrrier dysfunctiort, ctnd DNA                   htng epilhelial cells and monocyles, Scientific
 Reports, 9:19035 (Feb. l, 201
 lon
     Jessica L. Fetterman, et al.                  in Tobacco Products Induce Endothelial Cell
                                er         Vasc Biol (July 2018); Isaac Sundar, et al., E-cigcrrettes ancl
                                         and prosene,scence responses in oral epithelial cells and
 periodontal fi broblxsts,                   7@7):77r 96-204 (Oct. 24,2016); Hae-Ryung Park, et al.,
 Transcriptom IC
 electronic cigarette                                                                                                        ,S

 Produced
 Stress, and
 l0(2). e0l 16                 6,2015); Michael S. Werley, etal., Toxicological assessment of a
 prototype                                  flator formulations: a 90-day inhalation shtdy in rats,
                            de,pice and three
 Inhalation               ogy, 28(1), 22-28, (Jan. 18, 2016); Wavreil FDM, Heggland SJ, Cinnamon-

 like
 Behar, et al., A
 reli ll fl ui ds, Sci entifi c Reports, (May 29, 20 1 8).
 "'MarescottiD, et al., Syslems toxicology assessmenl of a representative e-liquid.formulution
 trsing human primary bronchial epithelial cells,Toxicology Reports (2019),
 https://doi.orgl10.fil6lj.toxrep.2019.11.016; Temperance R. Rowell , eI al., Electronic
 Cigcnettes: Not All Good News? Flavored e-cigurette litpids reduce proliferation antlvicrbilily
 in the CALU3 ainuay epithelial cell line, Am. J. Physiol. Lung Cell Mol. Physiol.,3l3.L52-
 L66 (Apr 14,2017).



                                                       70
flavoring additives and       the flavored E-liquids pursuant to JUUL        directives and specifications

derived from their patents for use in its JUUL pods. Upon information and belief, Mother

Murphy's and Alternative continue to design, manufacture and supply flavoring additives and
flavored e-liquids to JUUL for use in its JUUL pods presently.

           273.      Mother Murphy's and Alternative would use their own chemi.Skditirr., und
                                                                                       *@
flavorings to formulate the eJiquids but "the overall manufacturing process$te unique to the

JUUL system and the formulas and chemistries for the e-liquid, fo6^S'IUUL system,                       are
                                                                      *(\
proprietary to FLIUL" as alleged in JtfUL's responses to Congress tt: N
                                                                  ,^S'
        274. Mother Murphy's and Alternative would report\@ularly                     to JUUL as to the
production processes and progress and took direction from                    in California   as to business

directives, including phone calls, e-mails and regular                    ectronic communication coming

from JUIIL in Califomia.

           275.      Upon information and belief,                 y's and Alternative performed "one-
third of the final nicotine production" for                    that go into the eJiquid mix.r12

           276.      Defendant Mother                      es itself as   "an industry leader in flavor
innovation.oo According to its website

                    Mother Murphy's              flavoring business, family-owned and operated since
                     1946. We ship                   flavor extracts and powered flavorings to over 30
                    different              e are very innovative, and our in-house chemists are always
                    developing                new flavor extracts and powdered flavorings to add to our
                    library         more than 60,000 flavors. In fact, we say oif you can imagine
                                         I l3
                    it, we          11r.


          277                            and belief, Mother Murphy's is the parent company of
Alternative               ve's website was taken down in the Fall of 2019 when news broke that            a

lawsuit                filed by a former JUUL employee alleging that Alternative supplied over            a



11r
   Responses of JULIL LAB S INC. to Questions for the Record at the July 25,2019 Hearing before
the House Committee on Oversight and Record Examining J[fUL's role in the Youth Nicotine
Epidemic: Part II p. 6.
rr2
      Id. at7   .



II3
      Mother Murphy' s, http //www.mothermurphy s. com/.
                               :




                                                    7l
million contaminated pods which JUUL sold to users, including teenagers and young adults, with

reckless disregard for consumer safety. rra

            278. A snapshot of Altemative's website from 2016 accessed through wayback.org
internet archive, describes Alternative as "Established in Greensboro, North Carolina, Alternative

Ingredients, Inc. was created to serve the relatively new Vaping Industry, al                                   as the

Electronic Nicotine Delivery Systems (ENDS) industry. Our product                                     ude E-Flavor

Concentrates, Nicotine Solutions and finished E-Liquids."                  It also   states

                   We emphasize that while we have sought to create a        of
                   flavors compatible with the ENDS industry, to our              no
                   independent studies have been conducted which
                   safety of these flavors in a                 t
                   We expect that these studi
                   released, we make no representation or            to the safety of
                   these flavors when used in a vaping envl        or ln e-
                                 1I   5
                   cigarettes.            (emphasis added).

However, no such warning was provided when the                               were shipped and/or sold to millions

of consumers throughout the United States.                                 's and Alternative did not see to it that

JUUL provide the same reservation               as   to I             tasting and lack of warranty   as   to the safety

of the chemical flavoring additives to                              that they themselves cautioned about to their

potential vaping industry

            279. In      conjunction                  JUUL, Mother Murphy's and Alternative                 designed,

manufactured, and supplied                Qoring     ingredients for JLIUL e-liquids utilizing flavoring additives,
                                      {)    i)

which were never tested'f&\trfety risks associated with inhalation in e-cigarettes. Accordingly,
                            (.t
JUUL, Mother Vurp$3i and Alternative's design, manufacture, and supply of JUUL e-liquids
                      :<oo
was done with      qg({Sis disregard for the safety of consumers including, Plaintiff, and millions of
                   .\-
teenagers, yots@;dults and older adults who unknowingly inhaled e-liquids containing flavoring
              S"
additives    hd)were never tested to determine whether they were                safe for use in this manner and     for
which Defendants knew, or should have known, carried a severe and significant inhalation risk to

rra
      SeeBrejav. JUUL labs, Inc.,No. 3:19-cv-07148 (N.D. Cal. Oct. 29,2}lg).
1t'    Alternative Ingredients, Wayback Machine Internet Archive (Mar.                                    12,   2016),
https://web.archive.org lweb120160312122149/http:/lwww.alternativeingredients.com/




                                                              72
the lung and other organs. Mother Murphy's and Alternative placed JUUL e-liquids into the stream

of commerce with the full knowledge that it was unsafe for use in the manner for which it was
intended. Mother Murphy's and Alternative knew, or should have known, that the e-liquid             it
designed, and was manufacturing and supplying was an inherently dangerous and toxic product

which could cause the personal injuries as described herein.

         280.      In fact, Alternative's internal Manufacturing Safety Data                ) warned
of the risk of inhalation injuries when handling its products. For                     S prepared by

Alternative for the JIruL flavor "Virginia Tobacco" listed an O                  ng that it "contains

volatile flavoring chemicals; breathing these chemicals in the               may lead to severe lung

damage."ll6

         281.      Occupational safety protections pursuant            and state laws were needed to

ensure that Alternative and     MotherMurphy's empl              protected from the fumes from these

flavoring additives, nicotine and other                       chemicals designed to be vapori zed and

then inhaled by consumers.

         282.      Despite the knowledge               ation risks, Mother Murphy's and Alternative,

manufactured e-liquids and placed the             into the stream of commerce formillions of people,

including Plaintiff, to inhale                   of any risks caused by inhalation of the ingredients

contained therein.

         283.      Due to the           blockbuster success and increased demand for JIJIIL, as well

as anticipated glob               on, JIJUL entered into an agreement with the Maryland based
corporations D              TTI and Defendant Eliquitech in or around 2OI7 wherein TTI           and

ELiquitech                        and supplied flavoring additives and blended the flavored eJiquids

in JIJUL'            pods. Upon information and belief,    TTI and Eliquitech continue to     design,

manufacture and supply flavoring additives and flavored eJiquids in conjunction with JUUL for

use in its   JUUL pods presently.



116
      INRETUL 00338418-INREJU[[            00338422.




                                                  73
            284.   TTI and Eliquitech would use their own chemical additives and flavorings to
formulate the e-liquids but "the overall manufacturing processes are unique to the JTIUL system

and the formulas and chemistries for the e-liquids for the JUTIL system, are proprietary to JUUL

Labs, Inc." as alleged in JULIL sworn responses to Congress.rr;

            285.
              In addition to Mother Murphy's and Alternative, Defendants TTI $TLiquitech,
                                                                          ".(aZ-
based upon contractual relations with JUUL in California, also used sReci$ili'ons created by

JUUL in San Francisco, and designed, manufactured and supplied                              ingredients and

blended the JIJLIL e-liquids utilizing flavoring additives, which                     tested for safety risks

associated with inhalation    in e-cigarettes. TTI   and Eliquitech                ruUL eJiquids into the
stream of commerce with the     fulI knowledge that it was                    use in the manner for which   it
was intended. TTI and    Eliquitech knew, or should have                that the e-liquid it was designing,

manufacturing, and supplying in conjunction with                      an inherently dangerous and a    toxic
product which could cause the personal injuries                  bed herein

            286.   Neither TTI or Eliquitech              tested the products for safety risks associated

with utilizing the material in eJiquids. In              and   Eliquitech were fully aware that the Safety
Data Sheets prepared for each fla                    ve specifically stated that the ingredient canied
inhalation health risks. Despite                 edge    of the inhalation risks, TTI and Eliquitech
manufactured e-liquids utili                  ingredients and placed the product into the stream of

commerce for millions    of        including Plaintifl to inhale without waming of any risks caused

by inhaling of the              contained therein.

            287                  additives and raw ingredients manufactured and supplied by the

Defendants              in the JULIL eJiquid formulations as designed in conjunction with JUUL are

associated         severe and significant risks   of acute and chronic lung injuries,        cardiovascular

injuries and seizures. The Defendants knew or should have known of the risks and failed to warn

Plaintiff, and failed to ensure that its' contractual partner/customer JUUL wamed its consumers of

the risks, in reckless disregard for human safety.

trt   1r1




                                                    74
         288.     Defendants were      all manufacturers and suppliers of flavoring ingredients for
JUTIL E-liquids utilizing flavoring additives. Defendants were negligent in that they failed to warn

and failed to ensure its contractual partner JUUL warned the consumers and users of the risks

associated    with inhaling their products contained in the JIIUL eJiquid and thereby acted in
reckless disregard for the safety of the public, consumer and users of JULIL incluQfumillions of

teenagers, young and older adults. The Defendants were otherwise nr.etig.rff\a'g tiable for the
                                                                             ""      ',-)
injuries sustained by Plaintiff.

         a.      JUUL's Conduct Harmed Plaintiff.
         289.    Starting   Juttl- in the Summer of 2016, when he                             y   18,   Plaintiff
had been seeing advertising and promotions for                                            in his social media
feeds, and displays gas stations near his home                                        ade JUULing seem

fun, healthy and cool.

         290. Plaintiff first tried JUI.IL in or               June 2016, when the device became
especially ubiquitous among his friends

         29I.    Plaintiff started using              his friends, largely because   it   had a cool design,

appealing flavors, and was fun to                 of the attraction for Plaintiff was the discreet slick
design that would avoid detecti             teachers, coaches or other authority figures.

         292.    Before Plaintiff          JUUL, he was not addicted to nicotine, nor had he tried
cigarettes

         293.    Plai            ally was attracted to many of fUUL's flavors. He purchased JUUL
devices and pods                 close to his home in Houston, Texas.    At gas stations, Plaintiff          was

exposed to                  nt of sale advertising, promotions and messaging.

                   ke the majority of young people surveyed, Plaintiff was not aware when he first

began   "[J{.ILing" how much nicotine the device contained, or that it carried any health           risks.

         295.   Plaintiff relied to his detriment on I[fLIL's representations that the product was safe,

not harmful, and fun.




                                                    75
        296.     JUUL never warned Plaintiff that JUUL was addictive, dangerous, or would
permanently alter his brain.

        291.     Had Plaintiff known that JUUL was overly addictive, carried health risks, and

would cause the problems it has in his health and personal life, he never would have tried it.

        298.     JUTIL never disclosed that          it had manipulated the
massive doses of nicotine that could addict him almost immediately,

fight for the rest of his life.

        299.     JTIUL never instructed Plaintiff that the product was                 for him, nor how much

JUUL was safe to consume.

        300.                                                -Q) addictive, dangerous, could
                 Had Plaintiff known that fUUL was not safp>,pas

permanently alter his brain and impair his mood and            minO^@-\U[IL       had manipulated nicotine to
                                                                   -1N
maximize addiction, or that each JUULpod delivereO(@itantially more nicotine than apack                        of
cigarettes, he would not have used or continued                    JUTIL.

        301.     Within   a week     of trying the                      became addicted to nicotine. He uses

JUUL all throughout the day. He has                      to function without nicotine, and when he tried to

quit using the product, he would ha                           have mood swings, and become initable. The

level ofnicotine his body requi                        over time, and before long he was consuming over

two JUUL pods per day on

        302.     Before he                use JIJUL, Plaintiff was a healthy and active. He exhibited no

signs or indications              had an addictive personality. While he has and         will   continue to fight

his addiction and            as normal a    life   as possible,   Plaintiff s brain injuries have caused him to
become m ofe                  aggressive and impatient with his family and friends. Plaintiff has tried

to end his           addicti on on several occasions, but his efforts have failed. On several attempts

to quit, Plaintiff has suffered severe nicotine withdrawals. JUUL use is also still quite prevalent

among his friends, making         it even harder for him to quit.
        303.     As a direct and proximate result of JUUL's conduct, Plaintiff suffered life-altering

and permanent injuries, including: severe nicotine addiction; and permanent brain changes.




                                                         76
        304.    As a result of his injuries caused by JUUL, Plaintiff has incurred and will incur

significant medical and other expenses to sustain andlor fight his nicotine addiction for the rest of

his life, pain and suffering, and emotional distress.

VI.     CAUSES OF ACTION

                                   FIRST CAUSE OF ACTION                                 Ni
                             Strict Products Liabilitv - Desisn Defect               o@*
                                                                                    o-
        305.   Plaintiff incorporates the above and below allegations   Uy   fp$n...
                                                                      s"(\
        306.   At all relevant times, JULIL Labs, in concert and aided@ictitious Defendants             1-

13, designed, engineered, developed, manufactured, fabricated,       u\dirUt.a,     equipped, tested or

failed to test, inspected or failed to inspect, labeled, adverti                    marketed, supplied,

distributed, wholesaled and/or sold the JUUL Devices                ("JIJ[IL Products") that   Plai   ntiff
consumed and which were intended by Defendants                     as a method of ingesting nicotine



                                                                             not perform as safely as

                                                                             used   in an intended or


       308.    Defendants had              ve notice or knowledge and knew, or in the exercise         of
reasonable care should have           that its JUUL Products under ordinary use were harmful or

injurious, particularly to         and adolescents, including the Plaintiff. Defendants knew or,

should have known              inherent in minors ingesting nicotine, particularly severe lifelong

nicotine addiction             ed brain development. These are serious injuries in that they affect

not only the            quality , but the remainder of the young person's life.

       -t            ruUL Defendants claim they designed JUUL for use by adult smokers.
However, Defendants designed and marketed their products to appeal to nonsmokers, youths and

adolescents and to encourage them to buy and use the product. Defendants defectively designed

JUTIL in a number of ways.




                                                 77
           310. JUUL products             are inherently defective because they contain and deliver
significantly more nicotine than JUUL represents and significantly more nicotine than traditional

cigarettes. Moreover, JUUL is unreasonably dangerous and therefore defective in design because

it is made to create and sustain addiction. JUIIL                designed the product to contain more nicotine

than necessary to satisfy a cigarette smoker's nicotine craving with the                      intentiffif        creating

addiction. JUUL's nicotine salts enhance the risk and severity of addiction; itqgplies nicotine at
                                                                                                  -(7l'
high levels without any of the intake harshness                     associated    *itn   o{1$rricotine         products.
                                                                     *t(\
Furthermore, IUIIL is defectively designed in that it uses flavors"-@)appeal                            to minors    and
                                                                /'\\-
enhances minors' ability to intake dangerous amounts of nicotine.                 fny'rists inherent in the design
                                                                              ^aet
of JUUL outweigh significantly any benefits of such design.
                                                                           _@F:
           31   1.   In addition, JUUL products are inherentty          6@ive        in that it is created to be easy
                                                                     .-\)>
to hide,   a design that is   enticing to minors. Lifelong sm6(9s are accustomed to the open, notorious

and inconvenient act of smoking cigarettes         -   the            and taste   of cigarettes   as   well   as the need
                                                             c

to step outside and smoke. These are traditi                               of smoking a cigarette that smokers
actually often appreciate and enjoy. A                   break has been valued for years by smokers. A

device that is easy to hide, tastes                    does not smell is not necessary to draw                in lifelong
smokers as customers, but         it is         necessary to draw in first time smokers and minors. The

                                                                  minors to hide     it at school or at home by
                                                                   or even their hand, or by passing it off as a

                                                                  necessary or appealing to a lifelong smoker

However, the                  most certainly convenient to a minor. It also is designed in such a way                  as

to look compl                        Resembling a USB drive that tastes good in this technology driven

age, the                   is duly attractive to nonsmokers of every age.

           312.      The benefits    of JUUL    products' design are not outweighed by their risks,

considering the gravity of the potential harm resulting from the use of the products, the likelihood

that harm would occur, the feasibility and cost of an alternative safer design at the time of

manufacture, and the disadvantages of an alternative design.




                                                         78
        313. At all times relevant, Defendants could have employed reasonably feasible
alternative designs to prevent the harms discussed in the complaint. Defendants could have

created the product to not specifically appeal to minors and could have created the product to

appeal more   to current adult     smokers. Defendants also could have significantly lowered the

nicotine content while still satisfying an adult smoker's nicotine cravings, m                     the same

need JUUL products so claim to meet. Defendants could have designed this                     to not contaln

flavors that appeal to minors and make it easier to intake dangerous                         ne.

        314.     At all times relevant, Plaintiff was unaware of the                       described in the

Complaint. Further, Defendants knew or had reason to know that                      and adolescents would

not fully realize the dangerous and addictive nature of the                   products and the long-term

complications nicotine addiction can present, or that,                         youth, inexperience and/or
immaturity of j udgment, would recklessly disregard

        315. As a result of JIJUL's conduct,                      was harmed directly and proximately by

Defendants' defectively designed JUUL                           as described herein. Such harm includes

significant exposure to toxic substances,             may cause or contribute to causing disease; severe

nicotine addiction, a permanent injury           aintiff will now struggle with for the rest of his life;
Plaintiffls exposure to such   a               of nicotine has also affected his brain development at

such a crucial age, an injury th            be undone; and economic harm in that he would not have

purchased JUUL or would                 less for it   if   he had known the true facts and that he has paid

a premrum as a                          defective products.

                                 SECOND CAUSE OF ACTION
                           Strict Products Liabilitv - Failure to Warn

       31         aintiffincorporates the above and below allegations by reference

       3I7.    At all times relevant, Defendants, in concert, and aided by Fictitious Defendants          1-

13, manufactured, marketed, distributed, and/or sold the          JIIUL Products that Plaintiffconsumed.
       318, At all times relevant, Defendants were well-aware                  that JUUL is a dangerous
product that contains highly addictive levels of nicotine and subjects users to severe nicotine




                                                      79
addiction and other serious medical conditions, as described in this Complaint. Further, the JUUL

products that Plaintiff consumed had other potential risks that were known or were knowable in

light of the scientific and medical knowledge that was generally accepted in the scientific
community well before and at the time of manufacture, market, distribution, and sale. Despite

having that knowledge, Defendants failed to adequately warn

addictive nature of JUUL as well     as   the multitude of health risks

        319.      The potential risks presented a substantial danger when                 Products were

used or misused in an intended or reasonably foreseeable way                o


        320.      At all times relevant, Plaintiff would not have               the risks of using a JUUL

device with a JUUL pod because Defendant JUTIL has intenti                 downpl ayed, mi srepresented,

concealed, and failed to warn of the heightened risks       of            exposure and addiction. Since

the Altria Defendants partnered with JUUL, they                     ve since intentionally downplayed,
                                                                          risks of nicotine exposure and



                                                                          would not have recognized the



        322. JUUL Products                         ve and unreasonably dangerous when they left
Defendants' possessi on                    did not contain adequate warnings, including warnings that

the products are not safe                 under 26 years old, may cause strokes, heart attacks and other

cardiovascular injuri          powerfully addictive, may cause permanent brain changes and mood

disorders, may i            learning and cognition. Additionally, the products lacked sufficient

rnstructlons, l        ng that the product should not be used concurrently with cigarettes, and
instruction           ng how many pods are safe to consume in a day

        323.      Instead, as described herein, Defendants marketed their products to young people

and made them available in youth-friendly colors and flavors. Defendants also designed their

products to be more palatable to youth and nonsmokers by increasing JUUL's inhale-ability,




                                                     80
incorporating appealing flavors, and increasing the level of nicotine that is absorbed by users,

making them even more addictive and dangerous.

          324.      Defendants had constructive notice or knowledge and knew, or in the exercise                of
reasonable care should have known, that              its Products were dangerous, had risks, and were
defective without adequate warnings or instructions, including because deliveri                         doses   of
nicotine to   a   young person could cause severe addiction to nicotine, perm                       the structure

of the developing brain and resulting in irreversible, life-altering injuri

          325.      In all forms of advertising as well as social media                       ations, Defendants

failed to adequately warn or instruct foreseeable users, including                   and adolescent users, that

JUUL products were unreasonably dangerous to them and                            a high level of risk of harms

caused by nicotine exposure and addiction as explained                       Defendants failed to adequately

warn in their advertising, social media communicati                anywhere on the product label that the

product was not for sale for minors and should                   used or consumed by them. Instead, as

described herein, Defendants marketed                           to minors and made them available in
youth-friendly colors and flavors                           designed their products to be more palatable

to youth and nonsmokers by                            's inhale-ability and increased the level of nicotine

that is absorbed by users, making             even more addictive

          326.      Specifically,            Valero a specialized retailer of tobacco products, is well-

acquainted with the                     cotine. Defendant had an opportunity to warn Plaintiff directly

that JUUL products                  a high level   of risk of harms   caused    by unreasonable amounts of
nicotine exposure             led to do so. Instead, this Defendant marketed and sold JUUL products

without                       ng consumers, poisoning Plaintiff       s   brain for profit.

       3                defects in JUUL Products, including the lack of warnings, existed at the time

the JUUL pods and devices were sold andlor when the JUUL pods and devices left JUIIL's

possession or control.

       328.         As a result ofDefendants' failures to adequately warn andlor instruct, Plaintiffwas

harmed directly and proximately as described herein. Such harm includes significant exposure to




                                                       81
toxic substances, which may cause or contribute to causing disease; severe nicotine addiction, a

permanent injury that Plaintiff    will now   struggle with for the rest of his life; Plaintiff s exposure

to such a high content of nicotine has also affected his brain development at such a crucial age,

an injury that cannot be undone; and economic harm in that he would not have purchased JULIL

or would have paid less for   it if   he has known the true facts and that he had paid SrZriurn as a
                                                                                    .,(alst'
result of Defendants' failure to   warn.
                                                                                    O*
                                    THIRD CAUSE OF ACTION                       .",$
                                  Nesligence and/or Gross Nesligence          \<\\
                                                                         /\'"''€)':
        329.     Plaintiff incorporates the above and below allegatio\ly reference.

        330.     Defendants had a duty and owed a duty to                       to exercise a   degree   of
reasonable care including,    but not limited to                              that is not defective and
unreasonably dangerous; designing a product that         will           youth or other users to nicotine;

adequately warning      of any reasonably                             events with respect to using the
product. Defendants       designed,                                    assembled, packaged, labeled,

advertised, promoted, marketed, sold,                andlor otherwise placed JUUL Products into the

stream of commerce, and therefore                    ofreasonable care to avoid causing harm to those

consumed it, such as Plaintiff,

        331.     JUUL'S                       the types    of   products that could endanger others       if
negligently made,                      stributed. Defendants knew the risks that young people would

be attracted to their          c cigarette devi ces and JUULpods and knew or should have known

the importance   of          that the products were not sold and/or distributed to anyone under age

26.

        J                    knew or should have known that their marketing, distribution, and

sales practices did not adequately safeguard    Plaintifffrom the sale andlor distribution ofelectronic

cigarette devices and JUtILpods and, in fact, induced young people to purchase JTIUL products.




                                                    82
        333.    Defendants were negligent     in designing, manufacturing, supplying, distributing,
inspecting, testing (or not testing), marketing, promoting, advertising, packaging, andlor labeling

JIJUL's Products.

        334.    As a powerfully addictive and dangerous nicotine-delivery device, Defendants
knew or should have known that JUUL Products needed to be researched,                          designed,

advertised, marketed, promoted, produced, packaged, labeled,                                        sold,

supplied and distributed properly, without defects and with due care to                    essly causing

harm. Defendants knew or should have known that its J[IIIL                          d cause serious risk

of harm, particularly to young persons like Plaintiff

        335.    Specifically, Valero as a specialized retailer of          products, is well-acquainted

with the dangers of nicotine. As frequent and                            of JUUL products, Defendant
Valero exercised substantial control over IUUL's                    ate warnings that accompanied its

products. Valero owed a particular duty to Pl                warn of the product's dangers, and to
promote, advertise or display the product               so that the ultimate consumer is not misled.

Defendant breached that duty by fai                        to the ultimate consumer that the JUUL
products purchased were highly addi             nature, carried serious health risks, were not for use

by minors, and by actively                   advertising JUUL products so    as   to minimize their risks

        336.   Defendants               igent, reckless and careless and failed to take the care and

duty owed to Plaintiff                    Plaintiff to suffer harm.

        337.   The               and extreme carelessness of Defendants includes, but is not limited

to, the following

       a.                to perform adequate testing of the JUUL Products prior to marketing to

                         safety, including long-term testing of the product, and testing for injury to

               the brain and cardiovascular systems, and other related medical conditions;

       b.      Failure to take reasonable care in the design of JIJTIL's Products;

       c.      Failure to use reasonable care in the production of JUUL's Products;

       d.      Failure to use reasonable care in the manufacture of JUUL's Products;




                                                  83
e.    Failure to use reasonable care in the assembly of JUUL's Products;

f.    Failure to use reasonable care in supplying JtfLIL's Products;
o
,5.   Failure to use reasonable care in distributing IUUL's Products;

h.    Failure to use reasonable care in advertising, promoting, and marketing           JIIIL's
      Products;                                                                -N*
                                                                           r€j-
      Promotion of JUUL to young people under age26, and especiq_$\b minors;

      Use of flavors and design to appeal to young people undqfq?tlZ         6,   and especially
                                                                   *''(\
      to minors, in that the products smell good, look coot agfir"e easy to conceal from

      parents and   teachers,                                (l-
k.    Use of design that maximizes nicotine                         minimizing "harshness",

      thereby easily creating and sustaining addi

l.    Failure   to prevent JUUL from bei                 to young people under          age 26,

      particularl y to mrnors;

m     Failure to prevent JUIIL use             young people under age 26, particularly fbr

      minors;

n.    Failure to curb JUUL            among young people under age 26, particularly for

      minors;

o.    Failure to                 ls or support to help people addicted to JUUL cease using

      the                        manufacturing lesser amounts of nicotine;

p     Fail                   and properly test and properly analyze the testing of JUTIL's

                 under reasonably foreseeable circumstances;

q               to warn its customers about the dangers associated with use of JUTIL's
                   in that it was unsafe for anyone under    age   26, significantly increases

      blood pressure, carries risks ofstroke, heart attacks, and cardiovascular events, is

      powerfully addictive, can cause permanent brain changes, mood disorders, and

      impairment of thinking and cognition.




                                          84
        r       Failure   to instruct   customers    not to use the product         if   they were under 26,
                particularly minors, and failing to provide any instructions regarding            a safe   amount

                of JUUL pods to consume in a day.

       S.       Failure to ensure that JUUL's Products would not be used by persons like Plaintiff

                who were not smokers and who were under age26,particularly                  ri$k,
       t.
                                                                                            \@"
                Failure to warn customers that JUUL had not adequately testedrdlp-searched JUUL

                Products prior to marketing to ensure safety, including                           testing of the
                product, and testing for injury to the brain and cardi                      systems, and other

                related medical conditions;

       u.       Failure to utilize proper materials and com                        in the design of JUUL's
                Products to ensure they would not deliver                  doses   of nicotine;
       v.       Failure to use due care under the ci

       w        Failure to take necessary steps to               JLIIL's   Products to avoid delivering high

                doses    of nicotine to                         and repeatedly exposing them to toxic
                chemicals;

       X        Failure to recall JIJUL'                  and

       y.       Failure to                     's Products for them to operate properly and avoid
                delivering uns            s   of nicotine to young persons

       338.     Defendants              the duties they owed to Plaintiff and in doing so, were wholly

unreasonable.   A              company, whose primary purpose is to help adult smoker, would not

design a product              to minors and nonsmokers nor market their products to minors and

nonsmokers             are aware of the dangers of smoking and nicotine ingestion enough to create

a device            people stop smoking, then they are aware of the dangers enough to know that                 it
would be harmful for young people and nonsmokers to use.

       339.     But for Defendants' duties and breaches thereof, Plaintiff would not have been
harmed as alleged in the Complaint.




                                                     85
        340.    Plaintiff was harmed directly and proximately by Defendants' negligence. Such

harm includes significant exposure to toxic substances, which may cause or contribute to causing

disease; severe nicotine addiction, a permanent injury that      Plaintiffwill now struggle with for           the

rest of his life; Plaintiffs exposure to such a high content of nicotine has also affected his brain

development at such a crucial age, an injury that cannot be undone; and                               in that he

would not have purchased JUUL, would have paid less for it           if   he had                  true facts, or
would have been unable to purchase the JUUL products altogether and                             paid a premium

because of Defendants' negligence                                           o


                                   FOURTH CAUSE OF ACTI


        341.    Plaintiff incorporates by reference                         as   if fully   set forth herein

        342.    Defendants had a duty and owed a                  to Plaintiff to exercise a         degree    of
reasonable certainty including, but not limited                ng that JUUL marketing does not target

young people under age26.

        343.    Defendants knew the                   minors and young people would be attracted to

their electronic cigarette devices and                 and knew or should have known the importance

of ensuring that the products                     andlor distributed to minors and young people

        344.    Defendants                   easily marketed the products to a whole different audience

of prior smokers   as   well             have easily informed the ultimate consumers of the extremely

high nicotine                        t   Valero exercised substantial control over the content of the
inadequate                       's point of sale advertising in their stores, and as such could have
easily warned            high nicotine content to young persons and prior nonsmokers looking to

purchase                 under the belief that the product is harmless.

       345.     Defendants breached the duties they owed to Plaintiff and in doing so, were wholly

unreasonable. Defendants breached their duties owed to young people when they intentionally

marketed and sold   JlruL products to young       people, which they should not have done.




                                                     86
          346.    Defendants' acts and omissions constitute wanton and willful conduct, because

they constitute   a   total lack of care and an extreme departure from what a reasonably careful person

or a reasonably careful company that holds itself out as manufacturers of smoking cessation
devices would do        in the   same situation   to prevent   foreseeable harm          to young      persons, like

Plaintiff.                                                                                          1e
                                                                                                 -,.Q4'
          347.    Defendants acted and/or failed to act        willfully, and with corEi,ps and              reckless

disregard for the rights and interests of Plaintiff. Defendant Valero ac*e$Wittr wantonness by
                                                                       *.1(\
consciously selling a nicotine product to Plaintiff with knowledge of thb*ign nicotine content of
                                                                              z=s-
theproduct                                                                   V
                                                                            @,
          348.    Defendants' acts and omissions had       a great   proffi.iry   of causing significant harm

and in fact resulted in such     harm.                             ^g'
                                                                 -S)
                                                               --r)'
          349.    But for Defendants' duties and breach@irereof, Plaintiff would not have been

harmed as alleged in this Complaint.

          350.    Plaintiff was harmed directl             proximately by Defendants' negligence and

willful   and wanton conduct. Such harm                 significant exposure to toxic substances, which

may cause or contribute to causing                  severe nicotine addiction, a permanent injury that

Plaintiff will now struggle with                  of his life; Plaintiff   s exposure     to such a high content

of nicotine has also affected              development as such a crucial age, an injury that cannot be

undone; and economic                   would Plaintiff have purchased JUUL products had he known

of the dangers. Pl                 paid and   will continue to pay a premium because of Defendants'
negligence.


                                      FIFTH CAUSE OF ACTION
                                              Fraud

          351.    Plaintiff incorporates by reference paragraphs above           as   if fully   set forth herein

          352.    At all times relevant, Defendants fraudulently and deceptively sold or partnered to
sell products to Plaintiff as non-addictive nicotine delivery systems, or less addictive nicotine

products than cigarettes, when Defendant knew it to be untrue.




                                                      87
        353.      Defendants had a duty to disclose material facts about JUUL to Plaintiff, as:

                  a.   Defendants disclosed some facts to Plaintiff about the nature and safety of its

                       products but intentionally failed to disclose other facts, making the disclosures

                       it did make misleading or deceptive;    and

                 b.    Defendants intentionally failed to disclose certain facts aboutQknature and

                       safety   of JUUL products that were known only to l@fir\trants and
                                                                                              \@"
                                                                                                                that

                       Defendants knew Plaintiff could not have known or                        y discovered.
        354.     At all times relevant, Defendants fraudulently           and              y sold or partnered to
sell JUIIL products to Plaintiff as safe or not harmful, when                           knew it to be untrue.

        355.     Defendants fraudulently and deceptively                        ayed or minimized any risk
associated    with e-cigarettes generally and JIJUL in                       for young persons under age 26,
especially minors.     At all relevant times, Defendant                 represented its products on its website

as a "smarter" choice. Defendant       JUIIL                             by claiming that the product was not
harmful, and therefore any concern about                      was irrelevant. Defendants andlor others

worked together to pitch news stories or                     content designed to downplay the risks of e-

cigarettes, suggesting that any                           own, or   a   panic. These tactics mimic those used

by the tobacco industry to sow                 doubt and confusion among the public, to initiate new

users, to keep customers buyi               products, and to avoid regulation or legislative efforts to

control sales.

        356                     fraudulently and deceptively failed to disclose to Plaintiff that the

JUUL creates an                  nicotine addiction, significantly increases blood pressure, can cause

mood                       seizures and other adverse health effects

        J                       fraudulently and deceptively failed             to   disclose that they had not

adequately researched or tested JUUL        to   assess   its safety before placing it on the market            and

promoting it to young people under age26.




                                                     88
         358.      Defendants also fraudulently and deceptively failed to disclose to Plaintiff that the

JUUL nicotine salts purchased were highly addictive in nature, making it extremely difficult for

one to cease purchasing JIfULpod refills.

         359.      Defendants further failed to disclose to Plaintiff that JUUL is designed to create

and sustain an addiction to nicotine. Defendants also manipulated the               formulffi      of il.IUL
devices and JUULpods in ways that could and would impact their potenc,              ,"Og;tiveness,       and

Defendants did so without notifying Plaintiff. Defendants actively                          nicotine content
                                                                              "onr*@he
                                                                                 *t(\-
and nicotine potency of JUUL          e-cigarettes.                            iS
        360.
                                                                           AV
                   Defendants fraudulently misrepresented to users the\n{ount of nicotine consumed
                                                                         ra
by using JIJ[IL. As previously explained, Defenda"t                                 that one JUULPod is
                                                                   ffiilaims
"approximately equivalent to about 1 pack of cigarettes,idEthat is false and misleading. The
                                                               - \)"
amount of nicotine consumed from one JUIJLPod is a6@ily equivalent to the amount of nicotine

consumed through at least two packs of traditi

        361.       Each of these misrepresentati             omissions were material at the time they were

made. In particular, each of the mi                    ons and omissions concerned material facts that

were essential to the analvsis                    Plaintiffas to whether to purchase or consume a JUUL

E-cigarette andl or JUtILpods.

        362.       Plaintiff did            of the facts that Defendants concealed

        363.       Defendants              to deceive Plaintiffand the public by concealing these facts.

        364                           a duty to accurately provide this information to   Plaintiff. In not so
informing Plai                         breached their duty. Defendants also gained financially from, and

as a result   of
        3                          had ample opportunities   to disclose these facts to Plaintiff, through
packaging, advertising, retail outlets, particularly Valero, and on social media. Defendants

concealed material information at         all relevant times to this Complaint. Defendants have yet to
disclose the truth about JUUL products.




                                                      89
        366.      Plaintiff relied to his detriment on Defendants' fraudulent omissions. Had Plaintiff

been adequately informed of the material facts concealed from him regarding the safety of JUUL,

and not intentionally deceived by Defendants, he would not have purchased or used JUUL

products.

        367   .   Plaintiff was harmed directly and proximately by Defendants'                             harm

includes significant exposure to toxic substances, which may cause or                                to causing
disease; severe nicotine addiction, a permanent injury that Plaintiff          will              e   with for the
rest of his life; Plaintiff s exposure to such a high content of ni                          affected his brain

development at such a crucial age, an inju.y that cannot be                           economic harm in that he

would not have purchased ruUL or would have paid less for i                     had known the true facts and

that he had paid a high premium as a result of Defendants

        368.      Defendants' acts and omi SSI ons as                   herein were committed maliciously,

oppressively, deliberately, with intent to                         in reckless disregard of PlaintifPs rights,
interests, and well-being to enrich                                ants' conduct was designed to maximize

Defendants' profits even though                              that it would cause loss and harm to Plaintiff.

                                                      USE OF     ACTION
                                                                   Fraud

        369.      Plaintiff i                 by reference paragraphs above as    iffully   set forth herein

        370.      During all              t times, including before Plaintiff   consumed JUUL, Defendant

JUTIL was part of a               racy with tobacco and e-cigarette industry players, Altria Group, and

Fictitious                      13,   to fraudulently conceal, misrepresent, and downplay the risks of         e-

cigarettes to            profits at the expense of public health. Defendants, for research and

                                 and distribution purposes, engaged consultants, pundits, academics,

lobbyists, media personalities, reporters, researchers and other influencers to tout the safety of e-

cigarettes, and benefits of nicotine, while minimizing or downplaying the dangers, particularly to

those under age26, playing on the vulnerabilities of young people. These tactics mimic those used

by the tobacco industry to sow seeds of doubt and confusion among the public, to initiate new




                                                        90
users, to keep customers buying JUUL products, and to avoid regulation or legislative efforts to

control sales.

        371.     JUTIL was aware that others in the e-cigarette and tobacco industry, Defendant

Altria Group, and Fictitious Defendants 1-13 planned to engage in a campaign of doubt to mislead,

downplay, and deflect concerns about the risks of e-cigarettes and nicotin., und-$raudulently

conceal material information about the safety of these products and     compou"€f'
       372.      JUTIL agreed with others in the e-cigarette and tobacco           , Defendants    Altria
Group, and Fictitious Defendants 1-13 and intended that the                     to commit fraudulent

concealment be committed.

       373.      Defendants well-understood and continues to                that by working in concert

with other e-cigarette manufacturers and the tobacco                 can more effectively mislead and

fraudulently conceal material facts from the public,                  Plaintiff, regarding risks of its
products, as described herein.

       374.      Defendants' participati onl                racy was a substantial factor in causing

Plaintiff s harm   as alleged herein.

       375.      Defendants' acts and               as described herein were committed maliciously,

oppressively, deliberately, with              defraud, and in reckless disregard of Plaintiff s rights,

interests, and well-being to            Defendants. Defendant's conduct warrants an assessment of

punitive damages in an                   cient to deter such conduct in the future, which amount is to

be determined                  proof.

                                  SEVENTH CAUSE OF ACTION
                                   Intentional Misrepresentation

       J                ffincorporates by reference paragraphs above as    iffully set forth   herein

       377   .   At all times relevant, Defendants represented to Plaintiffvia the media, advertising,

website, social media, packaging, and promotions that:

       a.        JtruL products were    safe or not harmful; and

       b.        That one JIJtILPod is "approximately equivalent to about     I pack of cigarettes"



                                                   9l
           378.   These representations were         false. JUUL is unsafe for anyone under age 26,
especially minors. The amount of nicotine consumed from one JUULPod is actually equivalent to

the amount of nicotine consumed through at least two packs of traditional cigarettes.

           379.   Defendants knew these representations were false or made them recklessly without

regard for their   truth. For example, JUTIL claims that it did not study the                          products,

acknowledging that it had a vested interest, and instead left it to others to                      risks

           380.   Defendants intended for Plaintiff to rely on these                       S.


           381.   Each of these misrepresentations were material at                      they were made. In
particular, each of the misrepresentations concemed material                      that were essential to the
analysis undertaken by Plaintiff as to whether to purchase or                     JUUL ENDS or Pods
           382.   Defendants have yet     to disclose       correct         misrepresentations about JUUL

products

       383.       Plaintiff reasonably relied   on                        ons and was harmed as described

herein. Plaintifls reliance on Defendants'                            was a substantial factor in causing his

harms, including becoming powerfully                    to JUUL. Had Defendants told Plaintiff the truth

about the safety and composition     of          S   products, he would not have purchased them

       384.       Defendants'              misrepresentation was a substantial factor           in PlaintifPs
harm as described herein, in           that he became severely addicted to the nicotine and incurred

permanent brain                           in irreversible, life-altering injuries. He also             suffered

economic harm in                   not have purchased        JIttL    or would have paid less for it   if   he had

known the true              that he has paid a high premium as a result of Defendants' fraud.

       385                 ts' acts and omissions as described herein were committed maliciously,
oppressl            berately, with intent to defraud, and in reckless disregard of Plaintiff s rights,

interests, and well-being to enrich Defendants. Defendants' conduct warrants an assessment                      of
punitive damages in an amount sufftcient to deter such conduct in the future, which amount is to

be determined according to proof.




                                                       92
                                    NINTH CAUSE OF ACTION
                             Intentional Infliction of Emotional Distress

         386.   Plaintiff incorporates by reference paragraphs above         as   if fully   set forth herein.

         387.   Defendants' conduct described herein, preying on youth and poisoning kids for

profit, is so outrageous in character and so extreme in degree       as   to go beyond all              e bounds

of decency. Defendants conduct is atrocious and utterly             intolerable.                      outrageous

conduct caused and/or substantially contributed to Plaintiff's injuries

         388.   Defendants' intentional and reckless conduct caused,                     nues to cause, severe

emotional destress on Plaintiff. Defendants interjected their                       and themselves into the

Plaintiff s home and family, causing severe stress, strain,                            distress in the Nelson

home, and altered Plaintiff s relationship with members                    ilv
         389.   Plaintiff has suffered severe emotional             s and physical injuries as a result           of
Defendants' outrageous, intentional, and


                                   EIGHTH                OF ACTION
                                          U

         390.   Plaintiff                               paragraphs above as       if fully   set forth herein.

         391.   As described in                  nt, Defendants knowingly sold or partnered to sell
JUUL products to Plainti            a manner that was unfair, unreasonable, unconscionable, and
oppresslve.

         392.   As   a      It of Defendants' intentional, unlawful, and deceptive actions             described

above,                      enriched at the expense of Plaintiff.

         393             the circumstances, it would be against equity and good conscience to permit

                retain the ill-gotten benefits received from Plaintiff. Thus,         it would be unjust         and

inequitable for Defendants to retain the benefit without restitution to Plaintiff for the monies paid

to Defendants for its defective JUUL products.




                                                   93
II.     PRAYER          R RELIEF
        WFIEREFORE, Plaintiff respectfully requests that the Court:

        394.    Award Plaintiff compensatory, restitutionary, rescissory, general, consequential,

punitive and exemplary damages in an amount to be determined at trial, and also including, but

not limited   to:                                                                              hF
                a.   General   Damages;                                                     o@
                                                                                          o*
                b. Special Damages, including          all expenses, including ipofuttat past and future
                     expenses, including medical expenses, unO                torrr$$)arnings and earning
                                                                              ,i\^:"2
                     capacity;                                                \)
        395.    Award prejudgment interest as permitted av              tffi-e,
        396.    Enter an appropriate injunction against                            and their officers, agents,
                                                                     RSdants
successors, employees, representatives, and assigns;
                                                                 O"
        397. Appoint        a monitor and retain    juri             to ensure that Delendants comply with
the injunctive provisions of any decree of thi S

       398.     Enter other appropriate eq                 relief;

       399.     Award reasonable                fees and costs, as provided         forby law; and
       400.     Grant such other               relief as the Court deems just and proper

llt.       RY
        401.    Plaintiff           trial by jury



 Dated Aueurt       Z^,S


         .s                                                    PULASKI KI{ERKFMR, PLLC

                                                               i.s/ Leslie
                                                               Leslie LaMacchia
                                                               TX Bar No. 24048602
                                                               2925 Richmond Avenue, Suite 1725
                                                               Houston, Texas 77098
                                                               Tel'. 713-664-4555




                                                      94
                                    Facsimile:   7 13   -664 -1 5 43
                                    thnffrhtn@pdd*l           i   al':.{rt tt t .Epn :


                                    Counsel for Plaintiff




                                                                               N-
                                                                        ".(a/*
                                                                        o.
                                                         a




                                   ^{('\
                             -At>
                            ;N)
                          ,^-.\\
                       s{(0'
                   S\\\
                  ,u \-
                  -\\
                  O'




            "o>
         ,i\9-
      6\'
 ".1(\
\)*




                          95
